Case 1:19-cv-22864-MGC Document 119 Entered on FLSD Docket 03/19/2020 Page 1 of 76



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                         CASE NO. 19-CV-22864-COOKE/GOODMAN



   JUAN COLLINS, et al.,

         Plaintiffs,

   v.

   QUINCY BIOSCIENCE, LLC,

         Defendant.
   ______________________________/

                      REPORT AND RECOMMENDATIONS ON
                  PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION

                       “Memory … is the diary that we all carry about with us.”

                       - Oscar Wilde (Irish poet and playwright, 1854 - 1900)


         This Report and Recommendations concerns a class certification motion filed by

   two purchasers of Prevagen, a purported memory-enhancement product which Plaintiffs

   say is “worthless” and which is featured prominently in an alleged deceptive marketing

   scheme developed by Defendant Quincy Bioscience, LLC (“Quincy”). According to

   Plaintiffs’ amended complaint and class certification motion, Quincy manufactures,

   markets, and distributes Prevagen. Prevagen is made with the protein apoaequorin

   (“AQ”), which Quincy represents to be “safe and uniquely supports brain function.” [ECF

   No. 15, p. 1]. More specifically, Plaintiffs Juan Collins and John Fowler contend that
Case 1:19-cv-22864-MGC Document 119 Entered on FLSD Docket 03/19/2020 Page 2 of 76



   Quincy has for more than a decade uniformly (and falsely) marketed Prevagen as “being

   designed for one purpose: to improve memory.” Id. (emphasis added).

          Plaintiffs filed their class certification motion [ECF No. 21] a little more than two

   months after the original complaint was served [ECF No. 4], a few days after they filed

   their first amended complaint [ECF No. 15] (which added Fowler as the second named

   Plaintiff), and before they obtained any discovery in the instant lawsuit. Nevertheless,

   Plaintiffs say they rely on discovery obtained in a similar class action lawsuit involving

   Prevagen (i.e., Racies v. Quincy Bioscience, LLC, U.S. District Court for the Northern District

   of California, Case No. 15-CV-00292-HSG) and on experts their counsel retained in this

   lawsuit. They also rely on deposition testimony obtained in this case from two Quincy

   executives.

          Collins filed the initial complaint, which triggered Quincy’s motion to dismiss

   challenging, among other allegations, Collins’ standing to be a class representative. In the

   initial dismissal motion, Quincy argued that Collins’ claims are atypical because he

   purchased Prevagen for someone with Alzheimer’s disease 1 even though the label

   “makes clear” that the product is not intended to treat any disease. [ECF No. 8, p. 17].


   1      The complaint was not filed under seal, and both the complaint and the motion to
   dismiss discuss the allegation that Collins’ sister was diagnosed with Alzheimer’s
   disease. The first amended complaint also discloses this bit of personal family medical
   background. Although later submissions by both parties redacted this personal
   information or were made in under-seal filings, Plaintiffs have now confirmed that they
   do not deem this information to be worthy of confidential or under-seal treatment. [ECF
   No. 101].


                                                 2
Case 1:19-cv-22864-MGC Document 119 Entered on FLSD Docket 03/19/2020 Page 3 of 76



   Although Fowler was added as another plaintiff (to join Collins) in the amended

   complaint, Quincy still (in both the renewed motion to dismiss and the class certification

   opposition) challenges the standing of both plaintiffs to pursue claims for Prevagen

   products they did not purchase. It also contests their typicality arguments and similarly

   contends that neither plaintiff is an adequate class representative.

          At bottom, Plaintiffs allege that Quincy’s representations about Prevagen’s so-

   called memory-enhancement benefit are absolutely false and cannot possibly be true as a

   matter of body chemistry. Plaintiffs contend that AQ is “merely a protein that, once

   digested, is completely and rapidly digested and transformed into common amino acids

   (and possibly small peptides) no different than those derived from other dietary proteins

   and cannot cross the blood brain barrier to reach the brain or affect its functioning.” [ECF

   No. 21, p. 2]. Similarly, they say that a single dose of Prevagen accounts for only

   approximately 0.013-0.053% of the protein the average person consumes daily, which

   means the protein consumed daily from Prevagen “amounts to a mere drop in the ocean

   that can have no measurable effect on the brain.” Id.

          Plaintiffs’ amended complaint [ECF No. 15], which is subject to a fully-briefed and

   still-pending motion to dismiss [ECF No. 25], advances three counts: Counts I and II for

   violations of the Florida Deceptive and Unfair Trade Practices Act (FDUTPA), and Count

   III for unjust enrichment. In their motion, Plaintiffs seek to certify two classes of Florida-

   only FDUTPA classes of consumers who purchased Prevagen “during the fullest period



                                                 3
Case 1:19-cv-22864-MGC Document 119 Entered on FLSD Docket 03/19/2020 Page 4 of 76



   allowed by law.” [ECF No. 21, p. 7].

         During a multi-hour hearing on the motion, Plaintiffs’ counsel explained that he

   intends to have the class definition date back to 2007, when Quincy first started selling

   Prevagen. But Quincy counters with the point that the representations it made on the

   product label and box about Prevagen have evolved and changed over time, which

   prompted Plaintiffs’ counsel to say that he might seek to narrow the class period to fewer

   years than a period dating back to the product’s 2007 launch.

         But that has not happened.

         In addition, the FDUTPA statute of limitations is only four years, which would

   mean that any claims arising before July 11, 2015 (four years before the initial complaint

   was filed on July 11, 2019) would be time-barred, unless Plaintiffs were able to find a

   viable legal ground to toll the statute of limitations. They have now (in their amended

   complaint) alleged fraudulent concealment as a theory to pursue claims for Prevagen

   purchases made before July 2015, but Quincy argues that the theory is too vague to

   succeed. The initial complaint did not include any fraudulent concealment allegations.

   [ECF No. 1]. The amended complaint was filed after Quincy filed a 20-page motion to

   dismiss [ECF No. 8], which did not assert the statute of limitations argument. The

   amended complaint was filed before Plaintiffs responded to the initial dismissal motion

   (and, of course, before the Court ruled on the motion).

         In any event, in the instant motion for class certification, Plaintiffs ask the Court to



                                                4
Case 1:19-cv-22864-MGC Document 119 Entered on FLSD Docket 03/19/2020 Page 5 of 76



   (1) grant hybrid certification under Rule 23(b)(2) and (c)(4) for declaratory relief,

   separately from (b)(3) certification for damages; (2) bifurcate these proceedings into

   liability and damages phases; and (3) order an expedited trial within 45 days of the

   decision on certification, to determine whether Quincy’s AQ memory representations are

   false. [ECF No. 54, p. 2].

          United States District Judge Marcia G. Cooke referred the class certification motion

   to the Undersigned. [ECF No. 23]. The Undersigned held a five-hour hearing on the class

   certification motion. [ECF No. 84].

          After Plaintiffs filed their class certification motion, the following submissions

   were filed:

      •   Quincy filed three affidavits [ECF Nos. 37-39]

      •   Quincy filed an opposition response [ECF No. 40]

      •   Plaintiffs filed an affidavit [ECF No. 47]

      •   Plaintiffs filed a reply memorandum [ECF No. 54]

      •   Plaintiff filed two declarations from nonparties [ECF No. 56]

      •   Quincy filed a Court-permitted sur-reply [ECF No. 58]

      •   Plaintiffs filed under seal two exhibits from the class certification motion [ECF
          Nos. 63-64]

      •   Quincy filed under seal an unredacted version of its opposition response
          memorandum [ECF No. 65]

      •   Plaintiffs filed under seal an unredacted version of its reply memorandum and
          certain exhibits to it [ECF No. 66]


                                                 5
Case 1:19-cv-22864-MGC Document 119 Entered on FLSD Docket 03/19/2020 Page 6 of 76



       •   Plaintiffs filed a notice of supplemental authority [ECF No. 69]

       •   Plaintiffs filed a declaration [ECF No. 72]

       •   Quincy filed supplemental authority [ECF No. 75] and Plaintiffs filed an
           opposition to Quincy’s supplemental authority [ECF No. 82]

       •   Plaintiffs filed supplemental authority concerning fraudulent concealment of the
           FDUTPA claims and its effect on the statute of limitations [ECF No. 87] and Quincy
           filed supplemental authority on the same issue [ECF No. 88]

       •   Quincy filed a supplemental declaration (with 51 exhibits) [ECF No. 90] and a
           supplemental memorandum [ECF No. 93]

           So the class certification motion is fully briefed, to put it mildly. 2

           For the reasons outlined in greater detail below, the Undersigned respectfully

   recommends that Judge Cooke grant in part and deny in part the class certification

   motion. Specifically, the Undersigned recommends that Judge Cooke grant the requested




   2
          Plaintiffs also filed a motion for an order to show cause why Quincy and its
   counsel should not be sanctioned under 28 U.S.C. § 1927. [ECF No. 95]. Quincy filed a
   response [ECF No. 98] and Plaintiffs filed a reply [ECF No. 102]. As is often the case with
   sanctions motions, the rhetoric is heated, personal, and vitriol-filled. Plaintiffs’ motion
   accuses Quincy and its counsel of “mak[ing] up facts, mak[ing] up false written and oral
   misrepresentations to the Court . . . [and] falsely declar[ing] under oath that responsive
   materials do not exist, when they in fact do.” [ECF No. 95, pp. 1-2]. They also contend
   that Quincy and its counsel have “been coordinating an ongoing pattern of
   misrepresenting crucial facts to this Court.” Id. In its response, Quincy says Plaintiffs and
   their counsel are pursuing a “pattern of attempting to tarnish Quincy’s and its counsel’s
   credibility before this Court,” describes the sanctions motion as “baseless,” and demands
   that Plaintiffs and their counsel “be held accountable for their reckless and unethical
   behavior.” [ECF No. 98].

          Given this scenario, it seems that counsel will likely not be exchanging holiday
   cards this season if the current relationship continues unchanged.

                                                   6
Case 1:19-cv-22864-MGC Document 119 Entered on FLSD Docket 03/19/2020 Page 7 of 76



   Florida-only FDUTPA class -- but only for consumer purchases since July 11, 2015 and

   more recently. The four-year statute of limitations for FDUTPA claims precludes any type

   of earlier class certification period, and Plaintiffs have not adequately alleged a fraudulent

   concealment theory.

          Although the amended complaint alleges fraudulent concealment, it fails to allege

   one of the three required elements. Plaintiffs decided to file their class certification motion

   before they obtained discovery from Quincy in this case and before they obtained a ruling

   on the motion to dismiss the amended complaint, so the absence of a required allegation

   to support a fraudulent concealment theory may well be attributed to the rush to seek

   certification.

          Regardless of why Plaintiffs failed to include a required element, the Undersigned

   evaluates the class certification motion based on the current record, and Plaintiffs have

   not alleged all the required elements of a fraudulent concealment theory. I cannot assume

   that Plaintiffs would be able to factually and ethically assert the third required element

   in a second amended complaint. They might be able to do it in compliance with their

   obligations under Federal Rule of Civil Procedure 11, but that possibility is, at this point,

   mere conjecture.

          Moreover, limiting the class to those making purchases within the statute of

   limitations generates another logical consequence: it is somewhat consistent with the

   factual reality that Prevagen’s box and label did not mention memory improvement for



                                                 7
Case 1:19-cv-22864-MGC Document 119 Entered on FLSD Docket 03/19/2020 Page 8 of 76



   the first few years. The record evidence is that the labels and box started mentioning

   purported memory improvement benefits in late 2012. Although some of the Prevagen

   marketing materials and promotions may have also mentioned (in places other than the

   box and label) improved memory before late 2012, memory enhancement language was

   not        the    primary   focus     of   Quincy’s   product-oriented   representations   (or

   misrepresentations) and comments about memory did not appear on the boxes and labels

   until then. Thus, a potential class including purchasers who bought Prevagen before late

   2012 would include members who were primarily exposed to different representations

   than those who made purchases after late 2012.

              In any event, Plaintiffs have not adequately alleged fraudulent concealment and

   they have not pointed to record evidence establishing the missing element. Therefore, the

   statute of limitations prohibits claims for purchases made before July 11, 2015.

         I.         FACTUAL AND PROCEDURAL BACKGROUND

                    a. The Racies Case

              Plaintiffs rely on Racies v. Quincy Bioscience, LLC, U.S. District Court for the

   Northern District of California, Case No. 15-CV-00292-HSG (“Racies”), another class

   action lawsuit filed against Quincy for its AQ-based Prevagen product, because the Court

   denied in part (and granted in part) a motion to dismiss, denied cross motions for partial

   summary judgment, and later certified a California consumer class (but rejected the

   request for a nationwide class). At the five-hour hearing in the instant case, Quincy



                                                     8
Case 1:19-cv-22864-MGC Document 119 Entered on FLSD Docket 03/19/2020 Page 9 of 76



   advised me [ECF No. 94, pp. 3-4] that a California federal jury was recently unable to

   reach a unanimous verdict, causing the judge to enter a mistrial order in January 2020.

          Racies, which was filed in 2015 in the Northern District of California, was brought

   under California’s Unfair Competition Law (“UCL”) and its Consumers Legal Remedies

   Act (“CLRA”). Racies v. Quincy Bioscience, LLC, No. 15-cv-00292, 2017 WL 6418910, at *1

   (N.D. Cal. Dec. 15, 2017) (granting, in part, class certification motion). Similar to the

   allegations in the instant lawsuit, the plaintiff there alleges that, “contrary to the product’s

   labeling, Prevagen does not improve memory or brain function because its only active

   ingredient is digested and transformed into amino acids before it can measurably affect

   the brain.” Id.

          Consistent with the approach used by Plaintiffs here, Plaintiff Racies defines

   “Prevagen” to include several products that he says were marketed as improving memory

   and supporting healthy brain function.

          The Racies Court held that Racies met the requirements of Federal Rules of Civil

   Procedure 23(a) and (b)(3). It certified 3 a class of all California consumers who, within

   the applicable statute of limitations period, purchased one or more of three Prevagen

   products. The Court excluded two Prevagen products (i.e., Prevagen Extra Strength

   Chewable and Prevagen Professional Strength) not listed in the complaint, finding that




   3
        At a relatively recent hearing in the instant case, defense counsel advised the
   Undersigned that Quincy had filed a post-trial motion to decertify the class in Racies.


                                                  9
Case 1:19-cv-22864-MGC Document 119 Entered on FLSD Docket 03/19/2020 Page 10 of 76



    the delay in seeking to add them to the litigation was unreasonable and noting that

    Plaintiff could not add new products through a class certification motion. The Racies

    Court permitted the class to include three products: Prevagen Regular Strength, Prevagen

    Extra Strength, and Prevagen Mixed Berry chewable.

           Concerning the typicality requirement of Rule 23(a)(3), the Racies Court rejected

    the defense argument that Racies is subject to unique defenses and that his claims are not

    typical because he did not take the product as directed. Id. at *2. The Court also was

    unconvinced by the defense argument that Racies relied on non-actionable

    representations that Prevagen was “clinically tested,” rather than on representations

    about the potential brain health benefits. Id. The Racies Court emphasized that Racies also

    relied on representations about “improving memory” and that it is sufficient if the

    representation played a substantial part of, and had been a substantial factor in,

    influencing Plaintiff’s decision. Id. at *3.

           Moving to the predominance requirement of Rule 23(b)(3), the Racies Court

    explained that both the UCL and CLRA require Plaintiff to prove that Prevagen’s

    advertising was either false or misleading. This, the Court held, “is an objective standard,

    asking whether the representations would be material to a reasonable consumer.” Id.

    Quincy, however, contended that common issues could not predominate because there

    will need to be an individualized determination as to whether class members were

    exposed to misleading advertisements and whether they relied on those advertisements



                                                   10
Case 1:19-cv-22864-MGC Document 119 Entered on FLSD Docket 03/19/2020 Page 11 of 76



    in purchasing Prevagen. Id.

           To analyze further the predominance factor, the Court first looked to materiality,

    holding that the challenged representations would be material to a reasonable consumer

    in making a purchasing decision. Id. Next, the Racies Court addressed the reliance factor,

    holding that a plaintiff is entitled to a presumption of reliance if material representations

    were made to class members. Id. at *4. It explained that, “at a minimum, everyone who

    purchased Prevagen would have been exposed to the brain health claims that appeared

    on its products.” Id. (emphasis added). The Court then emphasized that “the

    predominant issue in this case is whether such representations are false or misleading,

    not whether consumers were also persuaded to purchase Prevagen because these

    representations were substantiated by clinical testing.” Id.

           Concerning falsity, the Racies Court held that Racies could present commonly-

    applicable evidence, including his expert’s opinion that basic scientific principles show

    that Prevagen cannot provide the benefits claimed (and that this further supports a

    finding of predominance). Id.

           Analyzing the superiority requirement of Rule 23(b)(3), the Court was not swayed

    by Quincy’s arguments that Prevagen is primarily sold by third parties and that some

    consumers may be satisfied, but that any dissatisfied consumer could seek a refund. Id.

    at *5. The Court held that the possibility of some difficulty in identifying all class

    members is not dispositive. Id.



                                                 11
Case 1:19-cv-22864-MGC Document 119 Entered on FLSD Docket 03/19/2020 Page 12 of 76



           Although the Racies Court sustained a California class for certain Prevagen

    purchases made during the statute of limitations, Quincy has now, following the mistrial,

    filed a motion to decertify the class. See ECF No. 94, p. 4. Quincy’s decertification motion,

    to which Plaintiff objects, is now fully briefed and ripe for a ruling from the California

    District Judge. See Racies, ECF Nos. 269; 273; 293.

           Quincy raised several grounds for decertification of the California class: (1)

    Plaintiff is atypical and inadequate because he admitted at trial that he was not exposed

    to the same brain health benefits as the California class members and therefore is not a

    member of that Class, (2) individualized issues of reliance predominate in that Plaintiff

    could not identify the representations that he saw or relied upon when he allegedly

    purchased Prevagen, (3) Plaintiff failed to set forth any evidence at trial that satisfies his

    “full refund” damages model, and (4) Plaintiff’s counsel is inadequate. Racies, ECF No.

    269, p. 2.

                 b. The Federal Trade Commission Lawsuit

           According to Quincy’s motion for a stay pending approval of a nationwide class

    settlement in related actions, the Federal Trade Commission (“FTC”) and the New York

    Attorney General’s (“NYAG”) Office filed in federal court a government enforcement

    action against Quincy in January 2017, asserting violations of the FTC Act, the New York

    Executive Law, and the New York General Business Law. [ECF No. 48]. Quincy withdrew

    the motion to stay [ECF No. 52] a day after an FTC attorney wrote a letter to two federal



                                                 12
Case 1:19-cv-22864-MGC Document 119 Entered on FLSD Docket 03/19/2020 Page 13 of 76



    judges about Quincy’s counsel’s representations (to the Undersigned and others) about

    being “close” to reaching an agreement with the FTC and NYAG and that “agreed-to

    injunctive relief would be announced shortly.” [ECF No. 54-2, p. 3].

           According to the FTC counsel’s letter, “at no time before or since the filing of the

    FTC/NYAG complaint have the parties been close to agreeing on injunctive relief.” Id. The

    FTC attorney also branded as “disingenuous,” Quincy’s suggestion that judicial action is

    necessary to “learn the FTC’s and NYAG’s position with regard to settlement” because

    both agencies made their positions known in phone calls and a meeting in which Quincy

    participated. Id. at p. 2.

               c. Other Prevagen-Focused Class Action Lawsuits Against Quincy

           As outlined in Quincy’s now-withdrawn motion to stay, there are three related

    putative class actions in the United States District Court for the Southern District of New

    York: Vanderwerff v. Quincy Bioscience Holding Co., No. 1:19-cv-7582-RA (“Vanderwerff”);

    Karathanos v. Quincy Bioscience Holding Co., No. 1:19-cv-8023-RA (“Karathanos”); and Spath

    v. Quincy Bioscience Holding Co., Inc., No. 1:19-cv-3521-RA (“Spath”) (collectively, the

    “SDNY Actions”). In addition, Quincy is also involved in another Prevagen-related

    lawsuit in the Western District of Texas: Engert v. Quincy Bioscience, LLC, No. 1:19-cv-

    00183-LY (W.D. Tex.). And, as noted, Racies was tried by a jury from January 6 through

    January 14, 2020, after which the presiding judge declared a mistrial due to jury deadlock.

    [ECF No. 106, p. 2, n. 1].



                                                13
Case 1:19-cv-22864-MGC Document 119 Entered on FLSD Docket 03/19/2020 Page 14 of 76



              d. The Parties’ Factual Contentions

                      i. Plaintiffs’ Allegations

           In the instant case, Plaintiffs claim that several products are at issue: Prevagen

    Regular Strength Capsules (10 mg. AQ), Prevagen Regular Strength 60 Capsules (10 mg.

    AQ), Prevagen Extra Strength Capsules (20 mg. AQ), Prevagen Mixed Berry Chewable

    (10 mg. AQ), Prevagen Extra Strength Chewable (20 mg. AQ), and Prevagen Professional

    Strength (40 mg. AQ). According to their class certification motion, Plaintiffs refer to the

    products collectively as Prevagen because “in a real sense, the ‘product’ at issue in this

    case is AQ, which the evidence will show is equally and uniformly ineffective across all

    varieties of Prevagen such that Plaintiffs and class members have all suffered the same

    injury regardless of which variety of Prevagen they purchased.” [ECF No. 21, p. 1, n. 2].

           As alleged in the class certification motion, Quincy uniformly advertises the

    presence of its unique protein, AQ, on every bottle of Prevagen. Further, based on this

    protein, Quincy represents that “Prevagen improves memory” on the front page of its

    website, in every print, internet, and television advertisement, and on the front of every

    bottle of Prevagen -- where it cannot be missed by consumers. Id. at p. 3.

           Quincy further represents on the front of every Prevagen package label that

    Prevagen “supports” “Healthy Brain Function,” “Sharper Mind,” and “Clearer

    Thinking.” Id. On the back of every Prevagen label, Quincy further represents that

    Prevagen “helps with mild memory problems associated with aging” and “improves



                                                   14
Case 1:19-cv-22864-MGC Document 119 Entered on FLSD Docket 03/19/2020 Page 15 of 76



    memory within 90 days.” Id. Plaintiffs refer to these representations as the “Apoaequorin

    Memory Representations.” Id. (emphasis added). Their amended complaint contends

    that Quincy, for more than a decade, has “uniformly marketed Prevagen nationwide as

    being designed for one purpose: ‘Prevagen Improves Memory.’” [ECF No. 15, p. 1

    (emphasis added)].

          Thus,    although    the   “Apoaequorin     Memory      Representations”     include

    representations about brain function and the mind (generally), the primary point of

    Plaintiffs’ lawsuit is that Quincy’s overarching theme is that Prevagen purportedly

    improves memory. In fact, Plaintiffs’ reply contains a section entitled, “Quincy’s

    Apoaequorin Memory Representations Convey the Overarching Theme that ‘Prevagen

    Improves Memory.’” [ECF No. 54, p. 3].

          Plaintiffs contend that the question of whether AQ provides the advertised

    memory benefits is a common and predominant question of fact equally applicable to

    every class member and susceptible to classwide proof. They say that the evidence will

    include several of Quincy’s own studies which admit that AQ is “rapidly digested by the

    body which results in Prevagen not providing memory benefits.” [ECF No. 21, p. 4].

    Moreover, they allege that the opinion testimony of two experts will confirm that the

    product does not do (and cannot do) what it purports to do.

          Because Quincy’s representations are false, Plaintiffs say, the product is worthless.

    Thus, the damages are the purchase price, and all class members were uniformly injured



                                               15
Case 1:19-cv-22864-MGC Document 119 Entered on FLSD Docket 03/19/2020 Page 16 of 76



    when they purchased Quincy’s worthless Prevagen product and incurred a monetary

    loss.

            Plaintiffs also say that class members can be easily identified; and their damages

    can be calculated on a classwide basis by using pricing and sales data maintained by

    Quincy, retails sales data from third parties (such as Costco and Walmart), and self-

    identification of class members and their purchases.

            Plaintiffs contend that all Florida consumers who purchased Prevagen were

    “exposed to the uniform . . . [r]epresentations” about memory and brain function that

    were “objectively likely to mislead.” Id. at p. 6 (emphasis supplied).

                      ii. Quincy’s Defense Position

            At bottom, Quincy says this case is not appropriate for class treatment, and it

    asserts myriad arguments to support this position. It also challenges the science

    underlying the lawsuit and points to the Madison Memory Study (which Plaintiffs refer

    to in their amended complaint) as substantive support for its marketing statements.

            The Madison Memory Study (“MMS”) is, according to Quincy’s motion to dismiss,

    a 90-day, randomized, double-blind placebo-controlled study which “fully substantiates”

    the marketing statements about Prevagen. [ECF No. 25, p. 8]. 4 The MMS was designed


    4
           Quincy attached a copy of the MMS to its motion to dismiss. [ECF No. 25-2]. The
    report contains an August 1, 2016 report date, with study dates of December 3, 2009 to
    April 13, 2011. Kenneth C. Lerner, identified as being associated with Quincy, is the
    principal investigator. The Madison Memory Study occurred in Madison, Wisconsin.



                                                16
Case 1:19-cv-22864-MGC Document 119 Entered on FLSD Docket 03/19/2020 Page 17 of 76



    “to determine whether Prevagen with apoaequorin (10 mg.) improves quantitative

    measures of cognitive function in community dwelling, older adults.” Id. In addition, the

    MMS involved 218 adults aged 40 to 91, each with self-reported memory difficulties, who

    were randomly assigned to receive either an AQ capsule or a placebo. According to

    Quincy’s motion to dismiss, the MMS results showed “statistically significant

    improvements as compared to placebo recipients” for “otherwise healthy adults with

    mild, but not severe, memory impairment.” Id. at p. 4.

           Quincy’s dismissal motion further contends that the MMS study “concluded that

    ‘Prevagen demonstrated the ability to improve aspects of cognitive function in older

    participants with either normal cognitive aging or very mild impairment, as determined

    by AD8 screening.’” Id. at p. 5. Therefore, Quincy says, Plaintiffs’ claim that the MMS

    supports their claim against it under FDUTPA and for unjust enrichment is “wrong,

    baseless and belied by the actual results of the Madison Memory Study.” Id.

           In response, Plaintiffs argue that Racies rejected Quincy’s theory that the MMS

    showed that the scientific evidence is equivocal. The Racies Court held that “the mere

    existence of an expert or experts who support the defendant’s representations should not

    insulate a defendant from false advertising claims or foreclose class certification.” Racies,

    2017 WL 6418910, at *4.

           Additionally, in further support of their class certification motion, Plaintiffs

    submitted the expert report of Dr. Robert Speth, a pharmacologist and neuroscientist.



                                                 17
Case 1:19-cv-22864-MGC Document 119 Entered on FLSD Docket 03/19/2020 Page 18 of 76



    [ECF No. 47-1]. Dr. Speth opined that “the claim made by Quincy Bioscience that a clinical

    trial proved that Prevagen improved memory is a false claim.” Id. at p. 10.

           In reaching this conclusion about the MMS, 5 Dr. Speth had myriad critical

    comments to make. First, he highlighted that “the data presented in this paper indicate

    that people with self-reported memory problems likely performed worse when taking

    Prevagen, while only a subgroup of the subjects, who did not have self-reported memory

    problems, were reported to have improvements in memory when taking Prevagen.” [ECF

    No. 47-1, p. 11 (emphasis in original)].

           Noting that “there are unexplained missing data for subject” in the subgroup, Dr.

    Speth also had other concerns over the MMS’s reliability: (1) “[b]y not reporting the

    results for all of the individuals in their published study, the study cannot be considered

    to provide documentation of memory improvement, even in the subjects who were least

    likely to have a need for a memory-enhancing drug”; (2) “[a] further limitation to the


    5
            Dr. Speth did not expressly refer to the published data as the “MMS” report, and
    he did not mention MMS or Mr. Lerner in the text of his report. Instead, he referred to
    Quincy’s “own published data” as “Moran et al., 2016.” [ECF No. 47-1, p. 11]. The
    References portion of his report lists Mr. Lerner as a co-author of the Moran report, with
    the title “Effects of a Supplement Containing Apoaequorin on Verbal Learning in Older
    Adults in the Community.” Id. at p. 12. The Dr. Speth References page notes that the study
    was published in “Adv Mind Body Med 30: 4-11.” Id. This appears to be Dr. Speth’s
    shorthand reference to a journal entitled “Advances in Mind-Body Medicine.” Id. at p. 11.
    The title of Quincy’s self-published study is strikingly similar: “Madison Memory Study:
    A Randomized, Double-Blinded, Placebo-Controlled Trial of Apoaequorin in
    Community-Dwelling, Older Adults.” [ECF No. 25-2]. Thus, it seems extremely likely
    (and almost a certainty) that Dr. Speth’s comments about the Moran study were in fact
    about the Madison Memory Study which Quincy submitted with its motion to dismiss.


                                                18
Case 1:19-cv-22864-MGC Document 119 Entered on FLSD Docket 03/19/2020 Page 19 of 76



    validity of the claims that Prevagen improves memory in this study is the authors’ failure

    to correct for multiple comparison bias”; (3) the authors, all of whom were “associated

    with Quincy,” did multiple tests of memory and only a small proportion of those tests

    were claimed to be statistically significant; (4) “[w]hen a significance level is set to a 5%

    probability of error, and 20 tests are run, the likelihood that one of those tests will attain

    statistical significance by chance is very high”; and (5) “[t]he proper statistical analysis

    would control for this increased likelihood of a false positive result, however, the study

    published by Quincy Bioscience researchers in Advances in Mind-Body Medicine did not

    use such a statistical analysis.” Id.

           This Report and Recommendation will not, however, determine which of the

    competing scientific perspectives about the MMS should be relied upon or which is the

    correct one or the more-persuasive one. Instead, it will focus on the class action factors

    and the evidence relied upon by the parties. Therefore, I will now return to a discussion

    of Quincy’s defense opposition to the class action motion and its reliance on certain

    circumstances.

           Quincy notes that the “vast majority” of Prevagen’s current sales are made to

    authorized brick-and-mortar and online retailers. [ECF No. 40, p. 2]. Some sales are to

    healthcare professionals, for resale to individual consumers, while other sales are to

    institutional pharmaceutical distributors (such as Cardinal Health). Still other Prevagen

    sales are made directly to consumers through Prevagen’s website or over the telephone.



                                                 19
Case 1:19-cv-22864-MGC Document 119 Entered on FLSD Docket 03/19/2020 Page 20 of 76



    Quincy says it has no way of identifying consumers who purchased Prevagen from

    independent third-party retailers, healthcare professionals, or through pharmaceutical

    distributors.

           In addition, Quincy notes that not all consumers pay the same retail price for

    Prevagen products, explaining that some sellers use the minimum retail price suggested

    by Quincy, while others do not. Moreover, Quincy says that some retailers offer myriad

    promotions which result in Prevagen being sold below the minimum retail price,

    including automatic shipping discounts, bulk pricing, coupons, and rebate programs.

           Quincy further contends that a number of unauthorized retailers sell products

    online which are marketed and sold as Prevagen. These products, Quincy says, might be

    stolen goods. According to Quincy, Prevagen-branded products sold by unauthorized

    retailers and re-sellers are typically sold at prices which are “deeply discounted from

    those charged by authorized retailers.” Id. at p. 3. Quincy says there is no way for it to

    identify consumers who purchased Prevagen from unauthorized sellers.

           Because this lawsuit concerns representations (or, to be more accurate, alleged

    misrepresentations) in labels and on boxes about the so-called memory-improvement

    benefits of Prevagen, Quincy emphasizes that “the labeling and packing of Prevagen has

    changed drastically over time.” Id. For example, when Prevagen was first introduced for

    sale in 2007, the front of Prevagen’s packages and labels used the product descriptor

    “Jellyfish Fight Aging.” Id. at p. 4. Beginning in 2008, Prevagen labels used the descriptor



                                                20
Case 1:19-cv-22864-MGC Document 119 Entered on FLSD Docket 03/19/2020 Page 21 of 76



    “Brain Cell Protection.” Id. Beginning in 2010, Prevagen labels used the descriptor

    “Clearer Thinking.” Id. In late 2012, the packaging and labeling of Prevagen was modified

    again to include the descriptor “Improves Memory” based, in part, on the results of the

    MMS. Id. In Fall 2016, Vitamin D3 was added to all Prevagen products and their packages

    and labels were revised accordingly. Id.

           Continuing with the same approach of highlighting differences between the

    representations, Quincy notes that, starting in 2008, certain Prevagen products were also

    sold with a package insert. Id. The language in this package insert changed multiples

    times between 2008 and the present. Id.

           Therefore, Quincy argues that the “central premise” of Plaintiffs’ motion -- that

    “Prevagen has been ‘uniformly marketed’ with the phrase ‘Improved Memory’” -- is not

    true. Id. at p. 15. The reason why the core theory is not true, Quincy says, is that “the

    labels on the various Prevagen products changed drastically over time.” Id. Therefore,

    Quincy argues, individual factual issues predominate because “falsity and causation will

    have to be proven separately for each of the challenged marketing claims, resulting in

    individualized inquiries that predominate over any common questions.” Id.

           More specifically, Quincy asserts that “the ‘Improves Memory’ language that is

    central to Plaintiffs’ claims w[as] not used until late 2012.” Id. at p. 19 (emphasis added).

    Consequently, Quincy contends, “any consumer who purchased Prevagen prior to that

    time [i.e., “late 2012”] could not have suffered any alleged injury regarding that statement



                                                 21
Case 1:19-cv-22864-MGC Document 119 Entered on FLSD Docket 03/19/2020 Page 22 of 76



    [i.e., “improves memory”] and should be excluded from the class.” Id. (emphasis added).

           At the five-hour hearing on the class certification motion, it became apparent that

    Quincy’s representations about Prevagen’s effect on memory loss changed over time and

    may not have included any representations expressly mentioning memory (or memory

    loss) for the first few years of the product’s history. Because Plaintiffs are seeking to

    certify a class of Florida consumers who made Prevagen purchases in 2007 (when product

    sales began) and at all times thereafter, a significant difference in the representations over

    time could directly impact the class action assessment.

           For example, if a 2007 purchaser was never exposed to marketing language or

    advertisements mentioning memory loss, but a 2017 purchaser saw several references

    highlighting purported memory improvement, it might not be appropriate to certify

    those types of purchasers in the same class action lawsuit.

           Given this potential scenario, the Undersigned directed Quincy to submit a

    declaration outlining the circumstances between 2007 and 2011 where its Prevagen

    marketing used the terms “memory,” “improving memory,” “memory enhancement,” or

    any other phrase mentioning or referring to improving memory or minimizing memory

    loss. [ECF No. 86]. Quincy complied by filing the declaration of Todd Olson, Quincy’s

    Market Development Director since 2018. [ECF No. 90]. The declaration is 13 pages long,

    and it is accompanied by 229 pages of supporting exhibits.

           In his declaration, Mr. Olson disclosed instances of marketing and advertising



                                                 22
Case 1:19-cv-22864-MGC Document 119 Entered on FLSD Docket 03/19/2020 Page 23 of 76



    which do in fact mention memory before late 2012. Mr. Olson’s declaration discussed

    Prevagen’s labeling and its advertising and marketing (including infomercials and call

    centers, health conferences and visits to supplement stores, short-form radio

    advertisements, guest appearances on radio shows, print advertisements, direct to

    retailer advertisements, press releases, and a publication titled, “The Brain Health

    Guide,” which was given to consumers when they purchased Prevagen over the phone

    or on the Prevagen website). Id. The 2010 version of this guide (which is obviously well

    before “late 2012”) includes the following statement: “Prevagen, an all-natural

    supplement containing calcium-binding proteins, has been shown to improve memory

    and protect the brain by keeping brain cells alive longer.” Id. at pp. 11-12 (emphasis

    added).

           Quincy has represented to the Court that the “improves memory” product

    descriptor was introduced in 2012. However, a label and carton introduced in 2008 state:

    “as we age we lose calcium-binding proteins that protect our brain cells. This protein loss

    affects our ability to learn, retain memories, think and concentrate.” Id. at p. 3 (emphasis

    supplied). And the single facing carton also states: “Healthier Brain” and “Protects

    Memories.” Id. A label for “Prevagen Professional” first available in approximately April

    2009 states that the product “is for memory problems that occur with aging.” (emphasis

    added).

           According to the recent Olson Declaration, Quincy located scripts which “might”



                                                23
Case 1:19-cv-22864-MGC Document 119 Entered on FLSD Docket 03/19/2020 Page 24 of 76



    have been used at a call center or in an informercial but is unable to determine whether

    they were actually used, and, if so, when and where they were used. Id. at pp. 5-6. An

    infomercial script disseminated during a two-week period in late 2007 or 2009 [well

    before “late 2012”] included the following statement: “cellular health means you look and

    feel better and function, think and remember better.” Id. at p. 5 (emphasis added).

           Similarly, a script used on a PBS show in approximately 2007 said, “Without an

    adequate supply, memory suffers and good mood and sense of well-being can sink.” Id.

    (emphasis added). And an undated copy of a radio show infomercial script includes the

    following statement: “Scientists have made the surprising discovery that’s helping

    thousands of people improve their memory, their focus and their ability to concentrate.”

    Id. (emphasis added).

           The Olson Declaration also discusses an undated copy of a script which says, “Lose

    a cell lose a memory.” Id. (emphasis added). It also mentions an undated call center script

    which says, “Most people call us because they are experiencing problems with

    concentration, memory and focus.” Id. at p. 6 (emphasis added). Another undated call

    center script with the title “Request to Cancel Dialogue” includes the following statement:

    “We all want a better memory and clearer thinking right away, but Prevagen reacts a little

    differently with everyone and sometimes it takes a little longer to work.” Id. (emphasis

    added). And another undated call center script entitled “Order Capture” includes the

    following statement: “You probably remember when your brain was completely healthy.



                                                24
Case 1:19-cv-22864-MGC Document 119 Entered on FLSD Docket 03/19/2020 Page 25 of 76



    You had no problems with your memory, you could concentrate for long hours and you

    never felt like you were in a mental fog. Prevagen helps with a healthy brain.” Id.

    (emphasis supplied).

          Mr. Olson also referred to an undated advertisement or flyer which might have

    been used at a conference or at a store. That ad or flyer says: “Do You or a Loved One

    Experience Memory Loss?” Id. at p. 7 (emphasis added). A radio commercial script dated

    July 16, 2008 includes the following statement: “Do you sometimes experience memory

    problems?” Id. (emphasis added). Likewise, an August 31, 2009 radio commercial script

    says, “Prevagen, that’s spelled P-R-E-V-A-G-E-N, is a non-prescription, all-natural

    supplement that can help you with your memory and make you sharper and more

    focused.” Id. (emphasis added). And an undated radio commercial script includes the

    following statement: “Thousands of people using Prevagen have already reported

    improvements in their memory and clearer thinking.” Id. (emphasis added). Another

    undated radio commercial strip includes the following statement: “Well, there’s a non-

    prescription, natural product called Prevagen that can actually help you with your

    memory and make you sharper and more focused.” Id. at p. 8 (emphasis added).

            Many of the print ads mentioned in the Olson Declaration do not have dates.

    Nevertheless, the ads contain at least one of the following statements: “protect your

    memory and feel younger”; “better memory”; “Scientists discover ‘gift from the sea’ that

    fights brain cell aging in adults”; “ocean protein boosts memory, focus and



                                              25
Case 1:19-cv-22864-MGC Document 119 Entered on FLSD Docket 03/19/2020 Page 26 of 76



    concentration, say researchers”; “can a simple sea protein hold the key to preserving your

    memory?”; “these proteins protect the cells that are responsible for learning and memory,

    clear thinking and concentration”; “Prevagen is able to improve cognitive function for

    people who are experiencing memory difficulties”; “calcium and memory . . . what’s the

    connection”; “Ken [R.] of New York City just finished his first bottle of Prevagen and

    already ‘noticed a big difference in my memory thought process’”; “improved memory

    for confidence”; and “Prevagen Improves Memory in 30 Days.” Id. at pp. 9-11 (emphasis

    added).

           As outlined in the Olson Declaration, Quincy also advertised directly to retailers,

    usually in the form of leaflets or flyers. The declaration refers to a series of undated flyers

    or advertisements which include the following statement: “Prevagen is the key to staving

    off the potentially devastating effects of decreased brain function and the onset of

    memory loss that many people begin to experience as they age.” Id. at p. 11. (emphasis

    added).

           By way of overall summary, it seems clear that Quincy at least prepared and used

    some marketing materials mentioning memory or the concept of “remembering” since

    2007, even though the specifics of those representations changed over the years and even

    though they may not have been the primary marketing message. Thus, although Quincy

    contends that the “improves memory” descriptor was introduced in 2012 and that the

    “improves memory” phrase was not used until “late 2012,” materials prepared and used



                                                  26
Case 1:19-cv-22864-MGC Document 119 Entered on FLSD Docket 03/19/2020 Page 27 of 76



    years earlier did in fact include statements referring to memory.

           This inconsistency -- between what Quincy initially represented and argued about

    its marketing and advertising materials and its later disclosures made because my Order

    required a more-detailed history -- is one of the reasons that Plaintiffs’ motion for a show

    cause order for sanctions against Quincy and its attorneys is still pending. Plaintiffs

    accuse Quincy and its counsel of “coordinating an ongoing pattern of misrepresenting

    crucial facts” and making representations, including many under oath, which are

    “demonstrably false.” [ECF No. 95, pp. 1-2]. Plaintiffs’ motion contends that “there is

    simply no good faith basis for Quincy or its counsel to deny that the overarching message

    of Quincy’s advertising of Prevagen is, and always has been, that Prevagen can improve

    your memory.” Id. at p. 11.

           Quincy opposes the motion for a show cause order and argues that Plaintiffs’

    motion “fails to identify any ‘false statements’ made by Quincy.” [ECF No. 98, p. 1]. It

    argues that Plaintiffs’ first amended complaint focuses on Prevagen’s labels and that

    Quincy’s response was designed to specifically rebut the central argument about the

    “improves memory” phrase on the label. Id. at p. 3. Thus, Quincy explained, the

    declaration it submitted attached representative samples of various labels which had

    changed over time. The declaration, Quincy contends, “made no representation

    regarding other marketing material because Plaintiffs had not identified any such

    marketing material as a basis for certifying a class.” Id. at p. 9 (emphasis added).



                                                 27
Case 1:19-cv-22864-MGC Document 119 Entered on FLSD Docket 03/19/2020 Page 28 of 76



           On the other hand, Quincy’s response to the class action motion was not limited

    to the representations on the labels. Instead, the initial opposition discussed the “labeling

    and packaging” of Prevagen, along with an explanation that both “changed drastically

    over time.” [ECF No. 40, p. 4 (emphasis added)]. This response also discussed a package

    insert, which is different than the label.

           In any event, regardless of (1) what specific representations were made about the

    connection between Prevagen and memory from 2007 to date; (2) how the precise

    language changed; (3) where, specifically, the representations were made (e.g., labels,

    packages, inserts, displays, or advertising); and (4) what representations (or

    misrepresentations), if any, were made to this Court by Quincy and its counsel, Prevagen

    products do not have any expiration dates. Thus, Quincy contends, it is likely that

    different versions of otherwise identical Prevagen products were available for sale at the

    same time, and perhaps even at the same Florida retail locations, with different labeling,

    packaging and package inserts

           Quincy also argues that neither of the two Plaintiffs is an adequate class

    representative. Collins alleges that he purchased Prevagen Extra Strength once in the

    Summer of 2017 at a Walgreens pharmacy in Florida for his sister. Collins never ingested

    Prevagen himself. He was aware that a condition his sister had is actually a disease when

    he purchased Prevagen, and he admitted that he read the statement on the Prevagen label

    that the product is “not intended to diagnose, treat cure or prevent any disease.” [ECF



                                                 28
Case 1:19-cv-22864-MGC Document 119 Entered on FLSD Docket 03/19/2020 Page 29 of 76



    No. 40, p. 3].

           Although Collins alleges to have been exposed to Quincy’s representations about

    Prevagen’s memory benefits, he could not at his deposition describe those advertisements

    with any specificity. He did not visit the Prevagen website.

           The other Plaintiff, Fowler, said that he purchased Prevagen at Walgreens and

    online from eBay over the last year. His purchases included at least one bottle of Prevagen

    from Walgreens and four bottles of Prevagen Regular Strength capsules (60 count) at

    $27.99 per bottle from eBay.com in May 2019.

           Fowler claims that “[p]rior to purchasing Prevagen, [he] was exposed to and saw

    Quincy’s memory improvement representations by reading the Prevagen labels, as well

    as other advertisements, including television, internet, and print advertisements.” Id. at

    p. 5. In his declaration in support of class certification, Fowler testified that the

    “marketing materials [he] viewed were uniform and made no distinction between any

    variety of Prevagen.” [ECF No. 21-7, ¶ 2]. According to Quincy, despite this sworn

    statement in his declaration, Fowler could recall almost no information about the

    marketing material that he allegedly viewed when asked about it during his deposition

    just one month after his declaration was submitted.

           Moreover, Fowler testified that he purchased Prevagen before reading the Prevagen

    label and did not read the entirety of the box when he first purchased Prevagen at

    Walgreens.



                                                29
Case 1:19-cv-22864-MGC Document 119 Entered on FLSD Docket 03/19/2020 Page 30 of 76



           Therefore, Quincy argues, that the claims of Collins and Fowler are atypical.

    Collins, it says, did not behave as a reasonable consumer and Fowler did not purchase

    Prevagen for mild memory problems associated with aging. Moreover, Fowler purchased

    the product before reading the label.

           Quincy also argues that both Plaintiffs lack basic knowledge of the case, further

    undermining their adequacy. For example, Quincy points out that Fowler met with his

    lawyers for the very first time the day before his deposition, spoke to them only once or

    twice on the telephone before meeting them, was not aware of any scientific studies or

    literature about Prevagen or AQ, and did not know the status of the case. Collins, on the

    other hand, did not know the name of the expert he retained, did not read any expert

    reports, and is not aware of any study involving Prevagen.

           Quincy contends that Racies is inapposite because it involves different legal claims

    and because it involves “an entirely different body of science than what Plaintiffs present

    here in connection with the Madison Memory Study, which refutes Plaintiffs’ conclusory

    allegations of falsity.” [ECF No. 40, p. 6]. It also argues that Racies is inapposite for another

    reason: the California district court found predominance under two California state

    statutes, neither of which is at issue here. Moreover, it highlights that Racies was decided

    after the parties there developed a discovery record, a scenario not present here (because

    Plaintiffs filed the class certification motion soon after filing the lawsuit and before

    obtaining full discovery in this case).



                                                   30
Case 1:19-cv-22864-MGC Document 119 Entered on FLSD Docket 03/19/2020 Page 31 of 76



       II.      APPLICABLE LEGAL STANDARDS

             Class actions are “an exception to the usual rule that litigation is conducted by and

    on behalf of the individual named parties only.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S.

    338, 350 (2011). “A district court must conduct a rigorous analysis of the rule 23

    prerequisites before certifying a class.” Vega v. T-Mobile USA, Inc., 564 F.3d 1256, 1266

    (11th Cir. 2009) (citation omitted). “A party seeking class certification must affirmatively

    demonstrate his compliance with [Rule 23]—that is, he must be prepared to prove that

    there are in fact sufficiently numerous parties, common questions of law or fact, etc.”

    Dukes, 564 U.S. at 350. “In other words, ‘the party seeking class certification has a burden

    of proof, not a burden of pleading.’” Reyes v. BCA Fin. Servs., No. 16-cv-24077, 2018 WL

    3145807, at *7 (S.D. Fla. June 26, 2018) (quoting Brown v. Electrolux Home Prods., Inc., 817

    F.3d 1225, 1234 (11th Cir. 2016)).

             In evaluating compliance with Rule 23, courts begin by determining “whether the

    proposed class has been adequately defined and is ascertainable.” Reyes, 2018 WL

    3145807, at *9. Courts next consider whether a plaintiff satisfies Rule 23(a)’s prerequisites:

    numerosity, commonality, typicality, and adequacy. The class must also satisfy one of the

    three additional requirements of Rule 23(b).

             Here, Plaintiffs assert a class under Rule 23(b)(3), [ECF No. 21, p. 10], which

    provides that certification is available if a court finds “the questions of law or fact

    common to class members predominate over any questions affecting only individual



                                                  31
Case 1:19-cv-22864-MGC Document 119 Entered on FLSD Docket 03/19/2020 Page 32 of 76



    members, and that a class action is superior to other available methods for fairly and

    efficiently adjudicating the controversy.” Fed. R. Civ. P. 23(b). “The predominance

    inquiry . . . is ‘far more demanding’ than Rule 23(a)’s commonality requirement.” Jackson

    v. Motel 6 Multipurpose, Inc., 130 F.3d 999, 1005 (11th Cir. 1997) (citation omitted).

               a. Standing

           Article III standing requires a plaintiff to have (1) suffered an injury in fact, (2) that

    is fairly traceable to the challenged conduct of the defendant, and (3) that is likely to be

    redressed by a favorable judicial decision. Spokeo v. Robbins, 136 S. Ct. 1540 (2016). To

    establish “injury in fact,” a plaintiff must show that he or she suffered an “‘invasion of a

    legally protected interest’ that is ‘concrete and particularized’ and ‘actual or imminent,

    not conjectural or hypothetical.’” Id. at 1548 (quoting Lujan v. Defenders of Wildlife, 504 U.S.

    555, 560 (1992)). For the injury to be “concrete,” it must be “real” and not abstract;

    however, it need not be tangible. Id.

           These principles apply to class actions. “[I]t is well-settled that prior to the

    certification of a class . . . the district court must determine that at least one named class

    representative has Article III standing to raise each class subclaim.” Prado-Steiman v. Bush,

    221 F.3d 1266, 1279 (11th Cir. 2000). “Only after the court determines the issues for which

    the named plaintiffs have standing should it address the question whether the named

    plaintiffs have representative capacity, as defined by Rule 23(a) to assert the rights of

    others.” Id. at 1280 (internal citation omitted). Thus, district courts have addressed class



                                                   32
Case 1:19-cv-22864-MGC Document 119 Entered on FLSD Docket 03/19/2020 Page 33 of 76



    plaintiff standing early in litigation -- before a motion for class certification having been

    filed. See, e.g., Weiss v. General Motors LLC, No. 19-cv-21442-RNS, 2019 WL 5394621, at *3

    (S.D. Fla. Oct. 22, 2019).

                       i. “Products” Purportedly Not Purchased

           Plaintiffs contend that the product at issue is AQ itself, which, they argue, is

    “equally and uniformly ineffective across all varieties of Prevagen such that Plaintiffs

    and class members have all suffered the same injury regardless of which variety of

    Prevagen they purchased.” [ECF No. 21, p. 1, n. 2 (emphasis added)].

           But Quincy argues that this theory is “a fiction designed to distract the Court from

    the obvious lack of standing.” [ECF No. 40, p. 19]. According to Quincy, Plaintiffs lack

    standing for all varieties of the Prevagen product other than “Prevagen Extra Strength”

    (for Collins) and “Prevagen Regular Strength” (for Fowler). Therefore, Quincy says, four

    of the six products included in the claim cannot be pursued by these two named Plaintiffs

    because they lack standing.

           As recently noted in Weiss v. General Motors, “there is some uncertainty or

    disagreement in the law on the issue of whether a plaintiff can assert claims on behalf of

    class members that purchased different products based on a theory that the products are

    essentially the same.” Weiss v. General Motors, No. 19-21552, 2019 WL 5394621, at *3 (S.D.

    Fla. Oct. 22, 2019) (internal citation omitted); see also Snyder v. Green Roads of Florida LLC,

    No. 19-cv-62342, 2020 WL 42239, at *3 (S.D. Fla. Jan. 3, 2020) (noting authority which



                                                  33
Case 1:19-cv-22864-MGC Document 119 Entered on FLSD Docket 03/19/2020 Page 34 of 76



    afford a class action plaintiff standing based on products he or she did not purchase “so

    long as the products and alleged misrepresentations are substantially similar”); Dapeer v.

    Neutrogena Corp., 95 F. Supp. 3d 1336, 1373 (S.D. Fla. 2015) (noting a “split” on the

    standing issue regarding unpurchased products in the district courts); Garcia v. Kashi Co.,

    43 F. Supp. 3d 1359, 1392-93 (S.D. Fla. 2014) (acknowledging “there is authority going

    both ways” and noting that it finds “persuasive arguments supporting both positions”);

    Amin v. Mercedes-Benz USA, Inc., 301 F. Supp. 3d 1277, 1283 (N.D. Ga. 2018) (noting

    “disagreement among federal courts” on this issue).

           In Carter v. Forjas Taurus, S.A., 701 F. App’x 759, 762 (11th Cir. 2017), the Eleventh

    Circuit affirmed an order approving a settlement in a putative class action brought by a

    sheriff’s deputy against a gun manufacturer. The class-representative deputy sheriff had

    bought only a single model of the nine models of guns at issue, but the Eleventh Circuit

    held that he had standing as to the other models. Id. at 765. The Eleventh Circuit

    emphasized that the class representative alleged that he owned a class gun “which

    suffered from the same defects as the rest of the class guns.” Id. Therefore, the Eleventh

    Circuit held, he “suffers from the same alleged injury as the rest of the class.” Id. The

    Court further explained, “we discern no other standing defects.” Id.

           Although Forjas Taurus is not binding because it is an unpublished opinion, it is

    persuasive. Moreover, because it is an appellate decision, the Undersigned deems the

    case to be more persuasive than non-binding district court opinions, such as Green Roads.



                                                 34
Case 1:19-cv-22864-MGC Document 119 Entered on FLSD Docket 03/19/2020 Page 35 of 76



    In addition, other district courts have relied upon Forjas Taurus when evaluating standing

    challenges based on the purchase of potentially different products.

           For example, the plaintiffs in Amin brought a putative class action against the

    vehicle manufacturers for alleged defects in the air conditioning (HVAC) systems of

    several vehicles. Amin, 301 F. Supp. 3d at 1281. The vehicles at issue were 15 different

    models, with model years ranging from 1999 to 2017. Id. at n.1. Plaintiffs alleged that the

    defect in the HVAC Systems of the class vehicles is one of design. Id. at 1281.

           Not surprisingly, Defendants challenged Plaintiffs’ standing to represent absent

    class members for models they did not purchase. Id. at 1283. Ruling on a motion to

    dismiss, the Amin Court noted that claims is the subject which “really matters” and

    explained that “in a real sense, the ‘product’ at issue in this case is a faulty HVAC System,

    which Plaintiffs have alleged is the same across all Class Vehicles.” Id. at 1284 (emphasis

    added). After citing Forjas Taurus, the Amin Court denied the motion to dismiss for class

    vehicles not purchased by the named plaintiffs because the HVAC systems in the

    identified models they did purchase “suffered from the same defects as the rest of the

    models.” Id. at 1284-85 (emphasis added).

           In the instant case, Plaintiffs did more than simply allege that the different

    Prevagen products are actually the same product. Instead, they submitted testimony they

    obtained from Quincy executives in depositions taken in the instant case which

    represented that although the doses and delivery formats for Prevagen might be different,



                                                 35
Case 1:19-cv-22864-MGC Document 119 Entered on FLSD Docket 03/19/2020 Page 36 of 76



    AQ is the identical active ingredient in all Prevagen products. [ECF No. 66-1, p. 3]. 6 Keith

    Thomsen, Quincy’s CFO, testified that the products are “identical that they have the

    active ingredient in them, yes.” [ECF No. 66-6, p. 9]. He also conceded that the only

    differences between the products was “just in terms of the strength or the size of the pill.”

    Id.

           Because Plaintiffs have submitted competent evidence (as opposed to mere

    allegations) to demonstrate that the alleged defect is uniform across the myriad Prevagen

    products, the Undersigned finds that they have standing to represent other class

    members who purchased other varieties of the Prevagen product. See Weiss, 2019 WL

    5394621, at *4 (denying motion to dismiss concerning a Florida class of General Motors

    vehicles with allegedly defective drivelines often referred to as the “Chevy Shake,”

    rejecting defense argument that plaintiff lacks standing to sue for consumers who

    purchased vehicles other than the 2015 Chevrolet Silverado 1500, and explaining that

    discovery would reveal whether GM used the “same drive shaft in these vehicles over

    different model years and types”).

              b. Do the Merits Matter on a Class Certification Issue?

           While a court may consider the factual record in connection with the class-

    certification requirements, a comprehensive, substantive analysis of the merits of claims


    6
           Although Plaintiffs filed the relevant testimony and portions of their reply under
    seal, Quincy later advised the Court that it is no longer asserting confidential under-seal
    treatment for these specific submissions. [ECF No. 104].


                                                 36
Case 1:19-cv-22864-MGC Document 119 Entered on FLSD Docket 03/19/2020 Page 37 of 76



    or defenses is inappropriate on class certification. Fed. R. Civ. P. 23(c)(1)(A) advisory

    committee’s note to 2003 amendment (“[A]n evaluation of the probable outcome on the

    merits is not properly part of the certification decision.”); Amgen Inc. v. Conn. Ret. Plans &

    Tr. Funds, 568 U.S. 455, 459 (2013) (“Rule 23(b)(3) requires a showing that questions

    common to the class predominate, not that those questions will be answered, on the

    merits, in favor of the class.”); Drayton v. W. Auto Supply Co., No. 01-CIV-10415, 2002 WL

    32508918, at *6 (11th Cir. Mar. 11, 2002); Reyes, 2018 WL 3145807, at *7. The purpose of a

    class-certification ruling “is not to adjudicate the case,” but “to select the method best

    suited to adjudication of the controversy.” Amgen, 568 U.S. at 460 (internal citation

    omitted). Adjudicating the merits to determine certification “put[s] the cart before the

    horse.” Id.

           However, this overall philosophy does not mean that elements of the claims or

    defenses are completely irrelevant to class certification. Instead, the analysis is limited to

    whether they are subject to common or individualized proof, not whether a particular

    claim or defense will ultimately be successful. Indeed, the Eleventh Circuit recently held

    it is an abuse of discretion to deny certification based on a “defense [that] raised a

    question common to all class members.” Sellers v. Rushmore Loan Mgmt. Servs., LLC, 41

    F.3d 1031, 1041 (11th Cir. 2019).

           The issue on class certification is not whether a claim or defense will succeed, but

    whether the substantive theories are subject to common proof, and, if not, whether it will



                                                 37
Case 1:19-cv-22864-MGC Document 119 Entered on FLSD Docket 03/19/2020 Page 38 of 76



    require “a great deal of individualized proof.” Id.; see also id. at 1042 (“We caution that we

    express no opinion today about whether Rushmore’s defense is meritorious . . . Our

    decision today is limited to the conclusion that this defense raises questions common to

    all class members.”).

           Framed by this language, the Undersigned notes that “if a question of fact or law

    is relevant to that determination, then the district court has a duty to actually decide it

    and not accept it as true or construe it in anyone’s favor.” Brown, 817 F.3d at 1234

    (emphasis added). Here, the “rigorous analysis” required by Rule 23 “will entail some

    overlap with the merits of the plaintiff’s underlying claim” because “[t]he class

    determination generally involves considerations that are enmeshed in the factual and

    legal issues comprising the plaintiff’s cause of action.” Dukes, 564 U.S. at 351-52 (citation

    omitted).

           For example, the proposed class definition will necessarily become embroiled in

    analysis of whether Plaintiffs’ proposed class can include Prevagen consumers making

    purchases as far back as 2007, as opposed to July 2015 and thereafter.

           Accordingly, it is appropriate to consider the merits of Plaintiffs’ claims to the

    extent those issues are relevant to determining whether Plaintiffs have met their burden

    to show that class certification is warranted. But the Undersigned will analyze merits

    issues “only to the extent [] they are relevant to determining whether the Rule 23

    prerequisites for class certification are satisfied.’” Reyes, 2018 WL 3145807, at *7.



                                                  38
Case 1:19-cv-22864-MGC Document 119 Entered on FLSD Docket 03/19/2020 Page 39 of 76



               c. The FDUTPA Statute of Limitations

           Plaintiffs seek class certification only on the FDUTPA claims; they are not seeking

    certification on the unjust enrichment claim in Count III. FDUTPA claims are subject to a

    four-year statute of limitations, but Plaintiffs have argued for a tolling of that statute

    because of “fraudulent concealment tolling,” a concept they discuss in a three-paragraph

    section in the first amended complaint.

           Analyzing the statute of limitations does, to be sure, involve the merits, but it is

    the type of evaluation which the Undersigned must do because the result will determine

    whether the class dates back to 2007 purchases (if the tolling argument succeeds) or if the

    class dates back to July 11, 2015 (four years before the first version of the complaint was

    filed in this case). For reasons explained below, the Undersigned is recommending that

    Judge Cooke grant the class certification motion, so I need to determine the class period

    (i.e., back to 2007 or no earlier than July 11, 2015 or some other date). This determination

    requires me to determine if Plaintiffs have adequately alleged that the four-year statute

    of limitations was tolled because of alleged fraudulent concealment.

           Because Plaintiffs’ FDUTPA claims against Quincy are founded on a statutory

    liability, it is subject to a four-year statute of limitations. Fla. Stat. § 95.11(3)(f). “It is

    axiomatic that under Florida law, a cause of action accrues, for statute of limitations

    purposes ‘when the last element constituting the cause of action occurs.’” In Re Bldg.

    Materials Corp. of Am. Asphalt Roofing Products Liab. Litig., No. 8:11-CV-02785, 2013 WL



                                                  39
Case 1:19-cv-22864-MGC Document 119 Entered on FLSD Docket 03/19/2020 Page 40 of 76



    139520, at *10 (D.S.C. Jan. 10, 2013) (analyzing Florida law on fraudulent concealment

    theory concerning challenge to FDUTPA claim as being time-barred) (citing New Lenox

    Indus., Inc. v. Fenton, 510 F. Supp. 2d 893, 906 (M.D. Fla. 2007) and Fla. Stat. § 95.031(1)).

           A FDUTPA claim accrues “at the time of purchase or lease of a product, not upon

    discovery of an alleged defect.” Speier-Roche v. Volkswagen Grp. of Am. Inc., No. 14-20107-

    CIV, 2014 WL 1745050, at *6 (S.D. Fla. Apr. 30, 2014) (citing Matthews v. Am. Honda Motor

    Co., Inc., No. 12-60630-CIV, 2012 WL 2520675, at *4 (S.D. Fla. June 6, 2012)).

           “As a general rule, fraudulent concealment constitutes an implied exception to the

    statute of limitations, postponing the commencement of the running of the statute until

    discovery or reasonable opportunity of discovery of the concealment by the owner of the

    cause of action.” S.A.P. v. State, Dept. of Health and Rehab. Servs., 704 So.2d 583, 585 (Fla.

    1st DCA 1997).

           Although not specifically enumerated in Florida’s general tolling statute, see

    Florida Statutes § 95.051, fraudulent concealment is widely accepted as an equitable basis

    for tolling a statute of limitations under Florida law. See Berisford v. Jack Eckerd Corp., 667

    So. 2d 809 (Fla. 4th DCA 1995) (finding that fraudulent concealment could toll the statute

    of limitations in a wrongful death action despite the lack of a statutory exception); Vargas

    By and Through Vargas v. Glades General Hosp., 566 So. 2d 282 (Fla. 4th DCA 1990) (internal

    citation omitted) (“Fraudulent concealment as an exception to the statute of limitations

    has as its philosophy that courts will not protect defendants who are directly responsible



                                                  40
Case 1:19-cv-22864-MGC Document 119 Entered on FLSD Docket 03/19/2020 Page 41 of 76



    for the delays of filing because of their own willful acts.”).

           “To establish fraudulent concealment sufficient to toll the statute, the plaintiff

    must show both successful concealment of the cause of action and a fraudulent means to

    achieve that concealment.” S.A.P, 704 So. 2d at 585. “[A] party seeking to avail itself of

    the doctrine of fraudulent concealment must have exercised reasonable care and

    diligence in seeking to learn the facts which would disclose the fraud.” Berisford, 667 So.

    2d at 812 (emphasis added); see also Razor Capital, LLC v. CMAX Fin. LLC, No. 17-80388-

    CIV, 2017 WL 3481761, at *4 (S.D. Fla. Aug. 14, 2017) (analyzing Florida law on fraudulent

    concealment exception to the statute of limitations and denying motion to dismiss

    FDUTPA claim as time-barred where plaintiff alleged defendant fraudulently concealed

    material defects in the loan portfolio defendant sold to plaintiff).

           To qualify as fraudulent concealment, a defendant’s conduct must occur after the

    plaintiff’s cause of action has already accrued. In re Engle Cases, Case No. 09-cv-10000,

    2012 WL 12904243, at *5 (M.D. Fla. Nov. 26, 2012) (requiring “an affirmative act that

    served to dupe, trick or hoodwink the plaintiff such that he or she was falsely enticed into

    inaction after her cause of action accrued”). Finally, fraudulent concealment must be pled

    with particularity under Federal Rule of Civil Procedure 9(b). Speier-Roche, 2014 WL

    1745050, at *7 (internal citation omitted) (“Under Rule 9(b), the circumstances of the fraud

    must be alleged with specificity, i.e. the who, what, when, where, and how of the alleged

    fraud.”).



                                                  41
Case 1:19-cv-22864-MGC Document 119 Entered on FLSD Docket 03/19/2020 Page 42 of 76



            In their amended complaint, Plaintiffs allege that Quincy “fraudulently concealed

    the truth from its customers.” [ECF No. 15, p. 17]. Plaintiffs also allege the Quincy made

    “repeated false statements to consumers concerning the effectiveness of Prevagen.” Id.

    Plaintiffs base this conclusion on allegations asserted in numbered paragraph 52:

            Instead of disclosing the ineffectiveness and inability of apoaequorin to
            cross the blood-brain barrier and affect the brain, Quincy falsely
            represented that Prevagen “[s]upports” “Healthy Brain Function,”
            “Sharper Mind,” and “Clearer Thinking.” By making many affirmative
            misrepresentations that concealed the ineffectiveness of Prevagen as
            described in this complaint, Quincy actively and successfully concealed
            Plaintiffs’ and class members’ causes of action (which are based on the
            deceptive and untrue representations made by Quincy about Prevagen).

    Id. at p. 17.

            In other words, Plaintiffs’ allegations go well “beyond mere non-disclosure.” Cf.

    Licul v. Volkswagen Grp. of America, Inc., No. 13-61686, 2013 WL 6328734, at *6 (S.D. Fla.

    Dec. 5, 2013) (rejecting fraudulent concealment theory as pled because Plaintiffs allege

    only that car manufacturer “has not publicized the defect to the public” and has not

    “warned its customers of the defect”).

            Whether fraudulent concealment is sufficient to toll the statute of limitations is a

    question of fact. Razor Capital, 2017 WL 3481761, at *5.

            In      the   instant   case,   Plaintiffs        have   alleged   affirmative   and   active

    misrepresentations, which are substantially different than simple non-disclosure.

            However, Plaintiffs failed to allege (or even implicitly suggest) that they exercised

    reasonable care and diligence in seeking to learn facts which would have disclosed the


                                                         42
Case 1:19-cv-22864-MGC Document 119 Entered on FLSD Docket 03/19/2020 Page 43 of 76



    fraud. Similarly, neither their class certification motion nor their reply alleges the

    requisite care and diligence. Setting aside the procedural issue of whether Plaintiffs could

    effectively make the necessary allegation in a motion or memorandum (as opposed to

    making an actual allegation in the operative complaint), Plaintiffs’ allegations about their

    fraudulent concealment theory lack an element. These allegations do not appear in the

    amended complaint, the class certification motion, the reply, nor supplemental

    memoranda. See generally Fisher v. Harley-Davidson Motor Grp., LLC, No. 2:19-CV-14154,

    2019 WL 8014364, at *3 (S.D. Fla. Oct. 18, 2019) (finding plaintiff failed to show Defendant

    deliberately and actively concealed the material facts, to toll an FDUTPA claim despite

    plaintiff’s allegations that “[defendant] made misrepresentations or omissions . . . in five

    different mediums: (1) user manuals, (2) advertisements, (3) customer service

    interactions, (4) communications to its dealer network and regulators, and (5) a

    confidential settlement in related litigation.”).

           Plaintiffs could conceivably seek leave to amend their complaint again to include

    this one additional allegation, but they have not done so yet, and I will not presume that

    one or both of the Plaintiffs did in fact exercise reasonable care and due diligence. Had

    Plaintiffs obtained leave of Court or consent from Quincy to file a second amended

    complaint and alleged in the next version of the complaint the missing element for a

    fraudulent concealment tolling doctrine, then I could have concluded that they

    adequately alleged the theory. But, as noted, this has not happened. Plaintiffs have not



                                                  43
Case 1:19-cv-22864-MGC Document 119 Entered on FLSD Docket 03/19/2020 Page 44 of 76



    tried to substitute a newer version of the complaint. They have, however, filed a class

    certification motion which urges the Court to grant the motion now and schedule the first

    part of a hybrid proceeding in 45 days.

           The Undersigned finds that Plaintiffs have not adequately alleged a fraudulent

    concealment exception to the four-year statute of limitations for their FDUTPA claims. 7

    Therefore, the Undersigned finds that the class should not include purchasers who made

    purchases only before July 2015. Moreover, damages based on Plaintiffs’ worthless

    product/purchase price theory will not include damages for purchases before July 2015.

           Given this recommended ruling, the Undersigned will not need to determine for

    class certification evaluation whether Quincy’s representations about memory

    improvement in the first few years of Prevagen’s 2007 product sales launch were

    sufficiently similar to the “improve memory” representations which Quincy says

    officially began in late 2012. Even if they were, they would, under the current pleadings

    posture, be barred by FDUTPA’s four-year statute of limitations. There is no dispute that

    Quincy’s representations about Prevagen as of July 2015 did include the “improve


    7       If Plaintiffs had adequately alleged a fraudulent concealment theory to toll the
    statute of limitations, then this affirmative defense (i.e., the statute of limitations) would
    not bar class certification even if individual issues are certain to exist. See In re Checking
    Account Overdraft Litigation, 307 F.R.D. 630, 651-52 (S.D. Fla. 2015); see also Cox v. Porsche
    Fin. Servs., Inc., 330 F.R.D. 322, 332 (S.D. Fla. 2019) (stating statute of limitations is an
    affirmative defense “that may be raised later on, but does not typically preclude class
    certification”). Here, I am not using the statute of limitations to preclude class certification;
    I am assessing it to determine the scope of the class -- i.e., how far back may the purchases
    be in order to be part of the class?


                                                   44
Case 1:19-cv-22864-MGC Document 119 Entered on FLSD Docket 03/19/2020 Page 45 of 76



    memory” representations (or, from Plaintiffs’ perspective, the misrepresentations). Thus,

    any differences between the memory representations made after late 2012 and at times

    before July 2015 are irrelevant for purposes of deciding whether different representations

    were made to different putative plaintiffs. All putative plaintiffs who purchased

    Prevagen after late 2012 were involved with a consistent message and theme: the

    products improved memory.

              The Undersigned acknowledges that Plaintiffs’ motion for a show cause order

    does (or could) implicate the issue of whether Quincy made representations about

    Prevagen’s so-called memory-improving qualities before late 2012, but that issue is not

    involved in the class action assessment, given that the statute of limitations prohibits

    claims for purchases made before July 2015. Thus, the Undersigned will issue a separate

    ruling on the motion for a show cause order.

       III.      ANALYSIS OF SPECIFIC CLASS ACTION FACTORS

                 a. Adequacy and Ascertainability of the Class Definition

              Plaintiffs must meet the implicit Rule 23 requirement that the proposed class is

    “adequately defined and is ascertainable.” Reyes, 2018 WL 3145807, at *9. “This is an

    implicit requirement under Rule 23.” Id. Ascertainability is a “narrow inquiry” that is

    satisfied when “the class definition contains objective criteria that allow for class

    members to be identified in an administratively feasible way.” Id. at *9, *11. All Plaintiff

    must show is “an administratively feasible method by which class members can be



                                                 45
Case 1:19-cv-22864-MGC Document 119 Entered on FLSD Docket 03/19/2020 Page 46 of 76



    identified,” id. at *9, “[n]othing more, nothing less,” id. at *11. 8

           “The Eleventh Circuit has explained, in an unpublished opinion, that ‘a class is not

    ascertainable unless the class definition contains objective criteria that allow for class

    members to be identified in an administratively feasible way.’” Id. (citing Karhu v. Vital

    Pharm., Inc., 621 F. App’x 945, 946 (11th Cir. 2015)).

           Although a March 18, 2020 Westlaw citation report reveals that Karhu has been

    cited 73 times by Florida district courts since it was issued in June 2015, Karhu is an

    “unpublished” opinion. Federal Rule of Appellate Procedure 32.1 provides that courts

    may not prohibit or restrict its citation; and Eleventh Circuit Rule 36-2 provides that

    “unpublished opinions are not considered binding precedent, but they may be cited as

    persuasive authority.” Similarly, Eleventh Circuit Internal Operating Procedure 7 to the

    Eleventh Circuit Rule provides that “the court generally does not cite to its ‘unpublished’


    8
            In its Order granting in part the class certification motion, the Racies Court
    explained that the Ninth Circuit “recently rejected a similar argument that plaintiffs must
    identify an administratively feasible way to determine who is in the class in order to
    satisfy the requirements of Rule 23.” 2017 WL 6418910, at *5. It cited Briseno v. ConAgra
    Foods, Inc., 844 F.3d 1121, 1123 (9th Cir. 2017) (“[T]he language of Rule 23 does not impose
    a freestanding administrative feasibility prerequisite to class certification”). Briseno
    involved consumers who purchased certain cooking oil products allegedly packaged and
    sold with false and misleading language because the oils are made from bioengineered
    ingredients while the labels claim the products are “100% Natural.” Id. But we are in a
    circuit where district courts usually follow the not-technically-binding opinion of Karhu
    v. Vital Pharm., Inc., 621 F. App’x 945, 946 (11th Cir. 2015) for its requirement that
    ascertainability must be established in order to certify a class. Therefore, Racies, while
    perhaps persuasive on other points, is of only modest help on ascertainability (which it
    did not analyze after noting that the factor is not a class certification requirement in the
    Ninth Circuit).

                                                    46
Case 1:19-cv-22864-MGC Document 119 Entered on FLSD Docket 03/19/2020 Page 47 of 76



    opinions because they are not binding precedent.”

           Currently, the circuits are split over whether a plaintiff must demonstrate at the

    class certification stage an “administratively feasible” method by which class members

    can be identified -- “the highest standard among the various circuits” -- and the Eleventh

    Circuit has not addressed this split in a published opinion. Ocwen Loan Servicing, LLC v.

    Belcher, No. 18-90011, 2018 WL 3198552, at *3 (11th Cir. June 29, 2018). The Ocwen Court

    did not even mention Karhu when it noted that “our sister circuits are split over whether

    this means a plaintiff must demonstrate an administratively feasible method for

    determining class membership over and above Rule 23’s express requirements.” Id. at *3

    (internal citation omitted).

           Despite this legal uncertainty over the status of the “administratively feasible”

    theory of the ascertainability requirement, courts in this district have (as noted above)

    found that plaintiffs meet the non-binding Karhu standard where they demonstrate that

    “class members can be identified at all, at least in any administratively feasible (or

    manageable) way.” Reyes, 2018 WL 3145807, at *11 (citing Miller v. Wells Fargo Bank, N.A.,

    No. 1:16-CV-21145-UU, 2017 WL 698520, at *4 (S.D. Fla. Feb. 22, 2017)).

           Class members can be identified using a combination of a defendant’s records,

    third-party retailer data, and potential class members’ affidavits, “so long as the records

    ‘are in fact useful for identification purposes’ and ‘self-identification is administratively

    feasible and not otherwise problematic.’” Reyes, 2018 WL 3145807, at *11 (citing Karhu,



                                                 47
Case 1:19-cv-22864-MGC Document 119 Entered on FLSD Docket 03/19/2020 Page 48 of 76



    621 F. App’x at 946); see also Rikos v. Proctor & Gamble Co., 799 F.3d 497, 526–27 (6th Cir.

    2015) (emphasis added) (finding ascertainability requirement satisfied where (1) there

    was “evidence that a single purchaser [in proposed class] . . . could be identified using

    records of customer membership cards or records of online sales”; (2) defendant sold a

    significant amount of products to consumers online; and (3) “[s]tore receipts and

    affidavits can supplement these methods”).

           Applying these standards, the defined classes are ascertainable, for several

    reasons.

           First, the class definitions are relatively precise (although not exactly as Plaintiffs

    requested) and class membership can be determined by objective means: if an individual

    purchased Prevagen in Florida during the Class Period (which covers purchases in the

    four-year statute of limitations), then the purchaser is a member of the class. See, e.g., In

    re Checking Account Overdraft Litig., 286 F.R.D. 645, 650 (S.D. Fla. 2012); Nelson v. Mead

    Johnson Nutrition Co., 270 F.R.D. 689, 691 (S.D. Fla. 2010) (certifying class of “[a]ll Florida

    consumers who purchased [product] within the applicable statute of limitations”).

           Second, Quincy possesses information useful for identifying some class members.

    As Quincy’s CEO and President, Mark Underwood, attested to in verified answers to

    interrogatories in Racies, “[Quincy] maintains the information provided to [Quincy] by

    those customers who purchase directly from [Quincy], which information typically

    includes the direct customers’ name, email address, and billing and/or street address.”



                                                  48
Case 1:19-cv-22864-MGC Document 119 Entered on FLSD Docket 03/19/2020 Page 49 of 76



    See Racies, ECF Nos. 123-11, 12 (Sept. 15, 2017); [ECF No. 21-9].

           Quincy contends that its own records can identify only “a fraction” of actual class

    members, which it says is insufficient. While this may be true, Quincy overlooks the point

    that its own records “represent a starting point from which [Plaintiffs] can further define

    the class . . . including the use of self-identifying affidavits and subpoenas.” Reyes, 2018

    WL 3145807, at *13 (emphasis in original). Quincy ignores that Plaintiffs proffer the same

    “combination of methods” approach this Court ruled in Reyes satisfies Karhu, which has

    been followed by other courts in this district. See, e.g., Eldridge v. Pet Supermarket, Inc., No.

    18-22531-CIV, 2019 WL 4694142, at *7 (S.D. Fla. Aug. 21, 2019).

           In addition, the plaintiff in Karhu “did not explain to the trial court that it

    envisioned a three-step identification process: (1) us[ing] the sales data to identify third-

    party retailers, (2) subpoena[ing] the retailers for their records, and (3) us[ing] those

    records to identify class members.” Karhu, 621 F. App’x at 949 (emphasis in original).

    Moreover, as the Eleventh Circuit noted in Karhu, the plaintiff there “had not himself

    proposed an affidavit-based method” and therefore “necessarily had not established how

    the potential problems with such a method would be avoided.” Id. Thus, “without a

    specific proposal as to how identification via affidavit would successfully operate, the

    district court had no basis to accept the method.” Id.

           Here, however, Plaintiffs have made myriad, specific proposals on the different

    identification methods they plan to use, and they rely upon an expert’s declaration to



                                                   49
Case 1:19-cv-22864-MGC Document 119 Entered on FLSD Docket 03/19/2020 Page 50 of 76



    explain how potential issues would be resolved. In other words, Plaintiffs here took the

    steps which the Karhu plaintiff failed to take.

           Had the plaintiff in Karhu taken the steps which the Plaintiffs took here, then he

    may well have satisfied the ascertainability requirement. See generally Encarnacion v. Fin.

    Corp. of America, No. 2:17-cv-566, 2018 WL 6250944, at *3 (M.D. Fla. Nov. 14, 2018)

    (distinguishing Karhu); cf. In re Delta/Air Tran Baggage Fee Antitrust Litig., 317 F.R.D. 675,

    680 (N.D. Ga. 2016) (internal citation omitted) (discussing Karhu and ascertainability and

    explaining that “[o]f course, that identification of class members should not involve a

    great extent of individual inquiry does not suggest that no level of inquiry as to the

    identity of class members can ever be undertaken. If that were the case, no Rule 23(b)(3)

    class could ever be certified.”); see also Cox v. Porsche Fin. Servs., Inc., 330 F.R.D. 322, 330-

    32 (S.D. Fla. 2019) (distinguishing Karhu by noting its “insufficient explanation as to how

    exactly the data would aide class-member identification); Owens v. Metro. Life Ins. Co., 323

    F.R.D. 411, 416 (N.D. Ga. 2017) (finding ascertainability satisfied even though class

    membership determination would require examination of individual files).

            Quincy’s President Underwood also attested (in a declaration) in Racies that

           In 2015 and 2016 in California, for example, direct sales to individual
           consumers constituted only 18.1% and 5.4% of Quincy’s California sales
           revenue, respectively. The sales ratios in California are reflective of Quincy’s
           sales in other states. Before 2015, direct sales to individual consumers in
           California constituted about half of all sales in California.

    Racies, ECF No. 128-1, 3 (Oct. 13, 2017); [ECF No. 21-10].



                                                   50
Case 1:19-cv-22864-MGC Document 119 Entered on FLSD Docket 03/19/2020 Page 51 of 76



            Further, Underwood also stated, in the same declaration, that “Quincy has a

    process for collecting consumer testimonials,” through which they collect consumer’s

    contact information for follow up. Id. This may provide contact information for Florida

    consumers who have not purchased Prevagen directly through Quincy. Id. According to

    Plaintiffs’ expert in the field of legal notice, Cameron Azari, Esq., 9 this is useful to

    ascertain class members, to provide notice and validate claims. [ECF No. 21-4, ¶¶ 14-15].

            Third, Mr. Azari also opines that third-party retailers who sell Prevagen possess

    information sufficient to identify class members who purchased Prevagen and which can

    also be used to cross-reference and substantiate self-identifying affidavits to confirm class

    membership. Id. Plaintiffs have advised of their service of duces tecum subpoenas on

    several large retailers, requesting information about Prevagen purchasers. [ECF No. 21,

    p. 19, n. 9].

            Fourth, self-identification of class members will be a manageable process because

    every bottle of Prevagen sold (from July 2015 and later) contained the same challenged

    ingredient (AQ) and was packaged with identical, uniform misrepresentations about


    9       Mr. Azari’s declaration explains that he is Director of Legal Notice for Hilsoft
    Notifications, a firm specializing in “designing, developing, analyzing and implementing
    large-scale, un-biased legal notification plans.” [ECF No. 21-4, p. 2]. He further noted that
    Hilsoft has been appointed by courts to design and provide notice in many large and
    complex cases and that he has “provided testimony on numerous occasions on whether
    a certain method of notice represents the best notice practicable under the circumstances”
    -- including in Florida district court cases. Id. at p. 3. Plaintiffs emphasize that Quincy
    failed to take Mr. Azari’s deposition, a scenario they describe as “shocking.” [ECF No. 54,
    p. 6].


                                                 51
Case 1:19-cv-22864-MGC Document 119 Entered on FLSD Docket 03/19/2020 Page 52 of 76



    memory on the labels. See, e.g., Ebin v. Kangadis Food Inc., 297 F.R.D. 561, 567 (S.D.N.Y.

    2014) (finding class ascertainable and self-identification of class members manageable

    process where every bottle of [product] sold during the class period contained the

    allegedly misleading label, so potential class members were required to recall only

    whether they had purchased the product during the period); see also list of 44 cases -- 28

    of which were contested -- where certification was granted although customer receipts

    may be unavailable. [ECF No. 21-11].

           Some of those 28 cases mentioned immediately above involve class actions based

    on scenarios similar to the one at issue here involving Prevagen -- alleged

    misrepresentations about the purported health benefits of a product. See, e.g., Johns v.

    Bayer Corp., 280 F.R.D. 551, 554 (S.D. Cal. 2012) (certifying class action based on allegations

    that phrase “support prostate health” on men’s vitamins’ packages was deceptive

    because there was no reliable scientific support for the promise); Delarosa v. Boiron, Inc.,

    275 F.R.D. 582 , 584 (C.D. Cal. 2011) (granting class certification motion in lawsuit against

    manufacturer of natural or homeopathic product which contained a representation on

    the outside of the package that the product relieves symptoms of the common cold); see

    also Lee v. Carter-Reed Co., LLC, 4 A.3d 561, 583 (N.J. 2010) (reversing and remanding lower

    court’s denial of class certification for purchasers of a weight loss supplement which

    claimed the additional benefits of lessening anxiety and elevating mood -- claims which

    plaintiffs contended were lacking in any scientific support).



                                                  52
Case 1:19-cv-22864-MGC Document 119 Entered on FLSD Docket 03/19/2020 Page 53 of 76



          Class members will be able to self-identify through proof of purchase (such as

    receipts, credit card statements, or possession of the actual bottle(s) of Prevagen

    purchased) or through affidavit, and this can be cross-referenced with the other data

    collected and subjected to fraud-prevention checks. If that purchaser submits an affidavit

    claiming he purchased Prevagen from what Quincy’s records show was an unauthorized

    retailer, then that purchase can be excluded.

          Mr. Azari10 opined that Rule 23 notice “can be effectively provided and an

    administratively feasible process for identifying and confirming Class membership

    implemented.” [ECF No. 21-4, p. 11, ¶ 25].

          Fifth, Plaintiffs have submitted a 12-point plan for satisfying the ascertainability

    requirement under the administratively feasible protocol discussed in Karhu, which, as

    discussed above, is not actually the law in this Circuit (and is merely persuasive).

    Plaintiffs submitted their 12-point approach to me at the hearing, and a copy is attached

    as Exhibit 1 to this Report and Recommendations. Several of the 12 points have already

    been discussed above, and the parties discussed many of the other points at the hearing.

          The self-identifying affidavits, which troubled the Karhu Court and which Quincy

    criticizes, are only one of the 12 points discussed in Plaintiffs’ ascertainability plan.




    10     An exhibit to Mr. Azari’s declaration notes that Hilsoft designed and implemented
    the claim deadline notice program for BP’s $7.8 billion settlement claim deadline
    concerning the Deepwater Horizon oil spill. [ECF No. 21-4, p. 14].



                                                 53
Case 1:19-cv-22864-MGC Document 119 Entered on FLSD Docket 03/19/2020 Page 54 of 76



    Moreover, the plan discusses the significance of third-party retailer data for Prevagen,

    emphasizing that the majority of all Florida Prevagen sales are made through only four

    retailers in the relevant division: CVS, Walgreens, Publix, and Walmart. These retailers

    should have information which Plaintiffs can use to help identify class members.

          In addition, Plaintiffs filed declarations from three third party retailers (The

    Vitamin Shoppe, Amazon, and Walmart) explaining their possession of information

    sufficient to identify and contact their own customers who purchased Prevagen,

    including the amount. [ECF Nos. 56-1; 66-7; 72-1].

          For example, the Marketing Director for The Vitamin Shoppe explained that The

    Vitamin Shoppe has the ability to retrieve a customer’s history if he identifies himself as

    a Vitamin Shoppe customer or member of its “Healthy Awards” reward program. [ECF

    No. 72-1, p. 3]. Likewise, the declaration from a Walmart employee explains that the

    company collects certain transaction data for online purchases, including the name,

    billing address, shipping address and email address of the customer. [ECF No. 66-7].

    Similarly, an Amazon employee explained in her declaration that Amazon has the ability

    to run queries to identify customers who purchased certain products on a product-by-

    product basis. [ECF No. 56-1].

          Based on the foregoing facts and expert opinion testimony, the Undersigned finds

    that the two Florida classes are ascertainable and class members can be identified through




                                                54
Case 1:19-cv-22864-MGC Document 119 Entered on FLSD Docket 03/19/2020 Page 55 of 76



    an administratively feasible method. 11

           If Plaintiffs’ proposals and analysis are incorrect and it turns out that the class is

    not ascertainable through an administratively feasible method, then Quincy could file a

    motion to decertify the class.

               b. Rule 23(a) Prerequisites

           The Rule 23(a) prerequisites for class certification are (1) numerosity, (2)

    commonality, (3) typicality, and (4) adequacy.

                      i. Numerosity

           “To establish numerosity, [a plaintiff] must show that the class is so numerous that

    joinder of all members is impracticable.” Manno v. Healthcare Revenue Recovery Grp., LLC,

    289 F.R.D. 674, 684 (S.D. Fla. 2013) (internal quotes and citation omitted); Fed. R. Civ. P.

    23(a)(1). “While mere allegations of numerosity are insufficient, Rule 23(a)(1) imposes a

    generally low hurdle, and a plaintiff need not show the precise number of members in

    the class.” Manno, 289 F.R.D. at 684; see also Kilgo v. Bowman Transp., Inc., 789 F.2d 859, 878

    (11th Cir. 1986) (affirming certification of a class of “at least thirty-one individual class

    members”); Evans v. U.S. Pipe & Foundry Co., 696 F.2d 925, 930 (11th Cir. 1983) (internal

    citation omitted) (“A reasonable estimate is enough.”).

           While there is no exact number to establish numerosity, the Eleventh Circuit has


    11
           “The ascertainability element only requires that class members be identifiable at
    some point in the proceeding.” Eldridge, 2019 WL 4694142, at *6 (emphasis added)
    (granting class certification motion and citing Karhu, 621 F. App’x at 952).


                                                  55
Case 1:19-cv-22864-MGC Document 119 Entered on FLSD Docket 03/19/2020 Page 56 of 76



    found that “generally less than twenty-one is inadequate, more than forty adequate, with

    numbers between varying according to other factors.” Cox v. Am. Cast Iron Pipe Co., 784

    F.2d 1546, 1553 (11th Cir. 1986) (internal citation omitted). Accordingly, the numerosity

    requirement is a “generally low hurdle.” Vega, 564 F.3d at 1267. Even so, a plaintiff still

    has the burden to make “some showing” that the class meets the numerosity requirement.

    Id.

           During only a portion of the Class Period, Quincy sold thousands of bottles of

    Prevagen in Florida. [ECF No. 63]. Numerosity is therefore met. See Cox, 330 F.R.D. at 331

    (finding numerosity was met where estimate of 42 members in one class and 112 class

    members in another class). 12

                     ii. Commonality

           Quincy has not challenged commonality in its opposition.

           Rule 23(a)(2) requires that “there are questions of law or fact common to the class.”

    “Commonality requires the plaintiff to demonstrate that the class members have suffered

    the same injury.” Dukes, 564 U.S. at 349–50 (internal quotations omitted). The plaintiff

    must allege that the class injuries “depend upon a common contention” that is “capable

    of classwide resolution.” Id. at 350.

           Plaintiffs’ claims raise common issues capable of classwide resolution. For




    12
         Quincy did not challenge the numerosity requirement in its opposition
    memorandum.


                                                56
Case 1:19-cv-22864-MGC Document 119 Entered on FLSD Docket 03/19/2020 Page 57 of 76



    example, whether Quincy’s AQ Memory Representations are true and whether Quincy’s

    packaging and advertising of Prevagen is likely to deceive the public are common

    questions that can be analyzed and resolved on a classwide basis for all class members.

    See Racies, 2017 WL 6418910, at *4. Because this element is not in dispute, the Undersigned

    will not analyze it further.

                     iii. Typicality

           To satisfy typicality, a class representative must possess the same interest and

    suffer the same injury as the class members. Murray v. Auslander, 244 F.3d 807, 811 (11th

    Cir. 2001).

           Rule 23(a)(3) typicality is satisfied where plaintiff’s claims are “reasonably co-

    extensive” with absent class members’ claims; they need not be “substantially identical.”

    In re Checking Account Overdraft Litig., 281 F.R.D. at 675. The test of typicality is whether

    “plaintiff’s claim arises from the same event or practice or course of conduct that gives

    rise to the claim of the other class members, and if the claims are based on the same legal

    theory.” Aventura Chiropractic Ctr., Inc. v. Med Waste Mgmt. LLC, No. 12-21695-CIV, 2013

    WL 3463489, at *4 (S.D. Fla. July 3, 2013).

           Moreover, a plaintiff’s individual experience is irrelevant under FDUTPA because

    “[e]ach plaintiff is required to prove only that the deceptive practice would––in theory––

    deceive an objective reasonable consumer.” Nelson, 270 F.R.D at 695; see also Fitzpatrick v.

    General Mills, Inc., 635 F.3d 1279 (11th Cir. 2011) (explaining that a consumer’s individual



                                                  57
Case 1:19-cv-22864-MGC Document 119 Entered on FLSD Docket 03/19/2020 Page 58 of 76



    reason for purchasing the product was immaterial).

           Plaintiffs contend that their claims are typical because they arise from the same

    conduct: Quincy’s “choice” to “prominently feature” the false and misleading AQ

    Memory Representations about memory improvement on every bottle of Prevagen. [ECF

    No. 21, p. 9]. And they say that the typicality requirement “does not require

    homogeneity.” [ECF No. 66-1, p. 7].

           But Quincy argues that the claims of the two named Plaintiffs are atypical for

    several reasons. [ECF No. 65-1]. It stresses the point that Collins’ claim is for deceptive

    statements about mild memory problems associated with aging -- but he did not purchase

    Prevagen for that condition. Instead, he purchased Prevagen for his sister, who suffers

    from Alzheimer’s disease, even though the disclosure on Prevagen’s label advises that

    Prevagen is a dietary supplement and is not intended to treat or cure any disease.

           And Quincy argues that Fowler’s claims are also atypical of the putative class.

    Fowler has been diagnosed with memory loss, a neurological or degenerative disease, by

    a doctor who specializes in memory problems. That doctor offered Fowler the

    opportunity to be a study subject regarding memory loss and dementia and Fowler has

    accepted that offer.

           Moreover, Quincy notes Fowler did not purchase Prevagen for mild memory

    problems associated with aging, but rather to cure or treat his subsequently-diagnosed

    memory loss. Fowler also purchased Prevagen before reading the challenged label. Fowler



                                                58
Case 1:19-cv-22864-MGC Document 119 Entered on FLSD Docket 03/19/2020 Page 59 of 76



    also purchased multiple bottles of Prevagen from an unknown third-party on eBay,

    which Quincy contends is another circumstance undermining his assertion of typicality.

    See Thorne v. Accounts Receivable Mgmt., Inc., 282 F.R.D. 684, 694-95 (S.D. Fla. 2012) (noting

    that commonality and typicality requirements of Rule 23(a) “tend to merge,” further

    noting that those requirements “also tend to merge with the adequacy-of-representation

    requirement” and holding that named plaintiff’s claims are not typical of the proposed

    class members’ claims because she did not have a claim under one of the two statutes on

    which she based her claim).

           In their reply, Plaintiffs argue that a consumer’s individual reason for purchasing

    a deceptively marketed product is immaterial to the typicality analysis for FDUTPA class

    action claims. They say that Quincy ignores Nelson v. Mead Johnson Nutrition Co., 270

    F.R.D. 689, 695-96 (S.D. Fla. 1996) and Fitzpatrick v. General Mills, Inc., 635 F.3d 1279, 1280

    (11th Cir. 2011), two FDUTPA class actions establishing that a consumer’s individual

    reason for purchasing a deceptively marketed product is immaterial to the typicality

    analysis.

           In Nelson, a consumer brought a class action against a baby formula manufacturer,

    alleging FDUTPA violations arising from alleged misrepresentations about the product.

    Nelson, 270 F.R.D. at 690. Defendant argued that the plaintiff was not a typical class

    member because the language at issue did not appear on the product until a year after

    she started buying the product. Id. at 695. The Court rejected this defense argument,



                                                  59
Case 1:19-cv-22864-MGC Document 119 Entered on FLSD Docket 03/19/2020 Page 60 of 76



    explaining that it “conflates the typicality requirement with Plaintiff’s ability to prove a

    FDUTPA claim.” Id. (emphasis added). After mentioning that the plaintiff would be a

    class member regardless of why she purchased the product if the purchase was made

    within the applicable statute of limitations, the Court held that the plaintiff could prove

    a FDUTPA claim without proving reliance on a particular representation. Id. at 696.

           Thus, the Nelson Court held, the defense “argument that other members of the

    class viewed different representations than Plaintiff does not render Plaintiff’s claim

    atypical of the class.” Id. The Court also held that her claim was typical because she was

    exposed to certain messages about the product even if the product container did not

    contain the clinically proven message. Id.

           Fitzpatrick involved an appellate decision of an order granting class certification in

    a FDUTPA action alleging false and misleading claims about the digestive health benefits

    of Yo-Plus yogurt. Fitzpatrick, 635 F.3d at 1280. The Eleventh Circuit agreed with the

    district court’s analysis of the class action motion but vacated and remanded the class

    certification order because it was confused by the class as defined. Id. at 1281. That order,

    which correctly noted that a FDUTPA plaintiff need not show actual reliance on the

    representation or omission, then defined the class to all persons who purchased the

    yogurt in Florida “to obtain its claimed digestive health benefit” -- a definition which

    would “take into account individual reliance on the digestive health claims.” Id. at 1283.

    On remand, the district court modified the class definition to be “all persons who



                                                 60
Case 1:19-cv-22864-MGC Document 119 Entered on FLSD Docket 03/19/2020 Page 61 of 76



    purchased Yo-Plus in the State of Florida until the date notice is first provided to the class”

    and kept all other aspects of its earlier order unchanged. Fitzpatrick v. General Mills, Inc.,

    U.S. District Court for the Southern District of Florida, Case No. 09-CV-60412, ECF No.

    181.

           Further, Plaintiffs argue that Quincy cites authority refuting its own arguments:

    Singer v. AT&T Corp., 185 F.R.D. 681, 689 (S.D. Fla. 1998). The Singer Court granted class

    certification, finding that a plaintiff’s claims are typical where they have “the same

    essential characteristics as the claims of the class at large.” Id. at 689 (citing Appleyard v.

    Wallace, 754 F.2d 955, 958 (11th Cir. 1985)). In other words, “typicality turns solely on

    whether the plaintiff and the class have an interest in prevailing on similar claims. The

    typicality requirement does not demand homogeneity. Therefore, the existence of factual

    differences does not defeat typicality.” Id.

           Because the Plaintiffs here do not need to demonstrate reliance to pursue their

    FDUTPA claims, any differences in their reasons for purchasing Prevagen or in their

    consideration of the purportedly false statements about the product’s benefits are

    insufficient to deem them atypical.

                     iv. Adequacy

           The “’adequacy of representation’ analysis encompasses two separate inquiries:

    (1) whether any substantial conflicts of interest exist between the representative[] and the

    class; and (2) whether the representatives will adequately prosecute the action.’’’ Valley



                                                   61
Case 1:19-cv-22864-MGC Document 119 Entered on FLSD Docket 03/19/2020 Page 62 of 76



    Drug Co. v. Geneva Pharm., Inc., 350 F.3d 1181, 1189 (11th Cir. 2003) (internal citation

    omitted). “If substantial conflicts of interest are determined to exist among a class, class

    certification is inappropriate.’’ Id. (emphasis added).

             A party who is not familiar with the basic elements of his claims is not considered

    to be an adequate representative for the class because there is no sense that there is an

    actual party behind counsel’s prosecution of the action. Burkhalter Travel Agency v.

    MacFarms Intern., Inc., 141 F.R.D. 144, 153 (N.D. Cal. 1991). A plaintiff is an inadequate

    representative where he is so unfamiliar with the case that he will not serve the necessary

    role of “check[ing] the otherwise unfettered discretion of counsel in prosecuting the suit.”

    Welling v. Alexy, 155 F.R.D. 654, 659 (N.D. Cal. 1994) (citations omitted); see also Baffa v.

    Donaldson, Lufkin & Jenrette Sec. Corp., 222 F.3d 52, 61 (2d Cir. 2000) (internal citation

    omitted) (“[C]lass representative status may properly be denied where the class

    representatives have so little knowledge of and involvement in the class action that they

    would be unable or unwilling to protect the interests of the class against the possibly

    competing interests of the attorneys.”). In considering the involvement and knowledge

    of a prospective class representative, “[t]he Court must feel certain that the class

    representative will discharge his fiduciary obligations by fairly and adequately

    protecting the interests of the class.” Koenig v. Benson, 117 F.R.D. 330, 333-34 (E.D.N.Y.

    1987).

             The Undersigned finds that Plaintiffs and their counsel will fairly and adequately



                                                 62
Case 1:19-cv-22864-MGC Document 119 Entered on FLSD Docket 03/19/2020 Page 63 of 76



    protect and represent the interest of each class member.

           No substantial conflict of interest exists between Plaintiffs and other class

    members. As they suffered the same alleged wrongs, Plaintiffs’ claims are the same as all

    class members. Here, because Plaintiffs and class members all seek (1) a declaration that

    the AQ Memory Representations are false, making Prevagen worthless, and (2) full

    refunds for their purchases, Plaintiffs and “[a]ll of the members of the class are seeking

    recovery on the same grounds” such that Plaintiffs are adequate. Singer, 185 F.R.D. at 690.

           Plaintiffs have diligently pursued this litigation on behalf of the classes and they

    retained a firm which has extensive class action experience related to deceptive trade

    practices.

           The Undersigned is not persuaded by Quincy’s argument that Plaintiffs lack

    knowledge of the case. A class representative is not required to become a legal expert or

    independently investigate his claims. “Merely relying on counsel to prosecute an action

    does not make a lead plaintiff inadequate.” City of Sunrise Gen. Emps.’ Ret. Plan v. FleetCor

    Techs., Inc., No. 17-cv-02207, 2019 WL 3449671, at *6 (N.D. Ga. July 17, 2019) (granting

    class certification motion in lawsuit against global provider of workforce payment

    product for false statements about its revenue growth while omitting that its growth was

    derived from fees and for a predatory fee scheme).

           Further, Plaintiffs’ deposition testimony demonstrates that they sufficiently

    understand the claims, conferred with counsel, and provided testimony.



                                                 63
Case 1:19-cv-22864-MGC Document 119 Entered on FLSD Docket 03/19/2020 Page 64 of 76



           As discussed in their respective depositions, 13 before Plaintiffs first purchased

    Prevagen, they were exposed to the AQ Memory Representations through television or

    radio advertisements and on the Prevagen package. [ECF Nos. 66-13, 9:11-10:16, 55:10-16,

    93:20-94:14; 66-12, 8:3-6, 14:25-16:7, 24:16-17, 77:2-78:24.8]. Both still possess bottles of

    Prevagen they purchased. [ECF Nos. 66-13, 87:19-21; 66-12, 66:25-67:2]. Plaintiffs sued

    Quincy to expose the falsity of its AQ Memory Representations and to have the class

    receive refunds of the purchase price of Prevagen. [ECF Nos. 66-13, 47:17–18, 71:12–17,

    75:1–7; 66-12, 95:15–18]. Plaintiffs have met and conferred with counsel and dedicated a

    substantial amount of time to this case, including responding to Quincy’s written

    discovery requests and being deposed. [ECF Nos. 66-13, 42:13-43:15; 66-12, 64:19–65:5].

           Plaintiffs are therefore more than adequate because they have “a very thorough

    understanding of the nature of this litigation and [their] role[s] as class representative[s].”

    Brown v. Brewer, No. CV 06-3731-GHK(JTLX), 2009 WL 1574556, at *4 (C.D. Cal. May 29,

    2009) (finding that plaintiff was adequate “although Plaintiff could not remember some

    key elements of his case” and “referred to [a] nine[-]page memorandum” provided by

    counsel at deposition”); see also Jimenez v. Menzies Aviation Inc., No. 15-cv-02392, 2016 WL




    13     Fowler’s deposition transcript excerpts are of record at ECF No. 66-13; Collins’
    deposition transcript excerpts are at ECF No. 66-12. Although they were filed under seal,
    Plaintiffs later advised the Court that these exhibits are no longer confidential and are no
    longer worthy of under-seal treatment.


                                                  64
Case 1:19-cv-22864-MGC Document 119 Entered on FLSD Docket 03/19/2020 Page 65 of 76



    3231106, at *6-7 (N.D. Cal. June 13, 2016). 14

           Plaintiffs have met the adequacy requirement.

               c. Rule 23(b) Requirements

                      i. Predominance

           “Predominance is a test readily met in certain cases alleging consumer or securities

    fraud.” Amchem Products, Inc. v. Windsor, 521 U.S. 591, 625 (1997). Common issues

    unquestionably predominate this litigation. See Racies, 2017 WL 6418910, at *4 (finding

    predominance requirement satisfied because Prevagen is marketed only as a supplement

    that improves brain health and memory, everyone who purchased Prevagen would have

    been exposed to the AQ Memory Representations on its label, and plaintiffs could

    produce common evidence at trial that Quincy’s AQ Memory Representations are false).

           The FDUTPA claims require Plaintiffs to prove that Prevagen’s advertising was




    14
            At the hearing, Plaintiffs’ counsel represented that Collins purchased the product
    for his sister because “she had memory loss, that she did have Alzheimer’s and she was
    losing her memory.” [ECF No. 94, p. 60]. He conceded that Collins’ sister “has
    Alzheimer’s,” but noted that he bought Prevagen for her because he “thought it would
    work” and “thought it would improve their memory.” Id. at p. 61. Counsel also noted
    that (1) Alzheimer’s “causes memory loss,” (2) Mr. Collins wanted to help his sister, (3)
    Mr. Collins is “exactly the type of class member who they were targeting,” (4) Quincy’s
    marketing director testified that Quincy always “target[ed] memory loss,” and (5) Quincy
    “want[ed] people to buy our product if they think they are suffering from memory loss.”
    Id. at pp. 128-29.

            Plaintiffs’ counsel also explained that “it’s a question for the jury to decide is this
    [i.e., Mr. Collins’ testimony about why he bought Prevagen for his sister] just a false
    representation . . .” Id. at p. 61.


                                                     65
Case 1:19-cv-22864-MGC Document 119 Entered on FLSD Docket 03/19/2020 Page 66 of 76



    false or misleading, which, as Racies discussed in connection with two California statutes

    prohibiting unfair or deceptive acts, is an objective standard, “asking whether the

    representations would be material to a reasonable consumer.” Racies, 2017 WL 6418910,

    at *3. The Court held that Plaintiff may present commonly-applicable evidence, including

    his expert’s opinion “that basic scientific principles show that Prevagen cannot provide

    the benefits claimed, to establish the falsity of Defendant’s efficacy representations.” Id.

    at *4.

                d. Common Issues Can Be Proven on a Classwide Basis

             For the liability issue, the overriding common questions are whether Quincy’s AQ

    Memory Representations are false and whether those misrepresentations were likely to

    deceive a reasonable targeted consumer. See, e.g., Carriuolo v. Gen. Motors Co., 823 F.3d

    977, 983-84 (11th Cir. 2016) (citation omitted).

             The first question is to determine whether Quincy’s AQ Memory Representations

    about Prevagen are false or not. If each class member were to pursue his or her claim

    individually, then the evidence, including the science, necessary to support the

    individual claims would be identical in each case. See Racies, 2017 WL 6418910, at *4

    (“Accordingly, at trial, Plaintiff may present commonly-applicable evidence, including

    his expert’s opinion that basic scientific principles show that Prevagen cannot provide

    the benefits claimed, to establish the falsity of Defendant’s efficacy representations. This

    further supports a finding of predominance.”).



                                                 66
Case 1:19-cv-22864-MGC Document 119 Entered on FLSD Docket 03/19/2020 Page 67 of 76



           The second predominant question, the likelihood of deceiving a reasonable

    consumer in the targeted market, is an objective inquiry. See Carriuolo, 823 F.3d at 983-84

    (citation omitted).

           Given these circumstances, there is a sufficient basis to find that the requirements

    of Rule 23(b)(3) have been met. See Checking Account Overdraft Litig., 275 F.R.D. at 676

    (finding predominance satisfied where plaintiffs alleged the class was adversely affected

    by the defendants’ common course of misconduct and submitted evidence supporting

    that allegation); see also Fitzpatrick, 263 F.R.D. at 700-01 (finding predominance satisfied

    when alleged misrepresentation of product’s health benefits was displayed on every

    package).

                e. Predominance Not Defeated by Reliance and Causation Arguments

           There are no individualized issues of reliance or causation under FDUTPA.

    Carriuolo, 823 F.3d at 984; see also Davis v. Powertel, 776 So. 2d 971, 975 (Fla. 1st DCA 2000)

    (addressing a classwide FDUTPA claim and holding that “[b]ecause proof of reliance is

    unnecessary, the plaintiff’s inability to show reliance in every case cannot be used to

    justify a finding that individual issues will predominate over the class claims”); Cold Stone

    Creamery, Inc. v. Lenora Foods I, LLC, 332 F. App’x 565, 567 (11th Cir. 2009) (“[T]he FDUTPA

    does not require plaintiff to prove actual reliance on the alleged conduct.”); Bookworld

    Trade, Inc. v. Daughters of St. Paul, Inc., 532 F. Supp. 2d 1350, 1364 (M.D. Fla. 2007) (“A

    deceptive practice is one that is likely to mislead consumers,” actual reliance is not



                                                  67
Case 1:19-cv-22864-MGC Document 119 Entered on FLSD Docket 03/19/2020 Page 68 of 76



    required.); Gold Coast Racing v. The Home Depot U.S.A., Inc., No. 05-61931-CIV, 2006 WL

    4579688, at *2 (S.D. Fla. Feb. 6, 2006) (finding actual reliance on the representation or

    omission at issue need not be shown).

           Plaintiffs have sufficiently established the predominance factor and Quincy’s

    reliance emphasis is not a well-placed theory.

              f. Relief Can Be Provided on a Classwide Basis

           Classwide methods of proof directly tied to Plaintiffs’ theories of liability are

    available and can be used at trial to establish the amount that should be paid to the class

    as restitution or in damages. Cf. Comcast Corp. v. Behrend, 133 S. Ct. 1426, 1433-35 (2013).

    Plaintiffs contend that classwide evidence will show that they and class members

    purchased worthless products that do not provide any of Quincy’s AQ Memory

    Representations, Prevagen’s only represented benefit.

           The Racies Court accepted this view when it entered an Order granting in part the

    class certification motion for California Prevagen purchasers. Racies, 2017 WL 6418910, at

    *3. Thus, Prevagen’s purchase price provides a common classwide method of measuring

    the economic loss attributable to Quincy’s FDUPTA violations. See Rollins, Inc. v. Butland,

    951 So. 2d 862, 869 (Fla. 2d DCA 2006) (citations omitted) (holding that “when the product

    is rendered valueless as a result of the defect—then the purchase price is the appropriate

    measure of actual damages”); see also Racies, 2017 WL 6418910, at *4 (“Plaintiff may

    present commonly-applicable evidence, including his expert’s opinion that basic



                                                68
Case 1:19-cv-22864-MGC Document 119 Entered on FLSD Docket 03/19/2020 Page 69 of 76



    scientific principles show that Prevagen cannot provide the benefits claimed.”).

           The full-refund damages model is also appropriate because consumers have no

    reason to purchase Prevagen except for its misrepresented benefit. See Rikos v. Procter &

    Gamble Co., 799 F.3d 497, 523-24 (6th Cir. 2015) (internal citation omitted) (“A full refund

    for each class member [(who purchased a probiotic nutritional supplement which

    supposedly did not work as advertised)] is appropriate because, as the district court

    explained, there is no reason to buy Align except for its purported digestive benefits––[i]t

    is a capsule filled with bacteria and inert ingredients. If, as alleged, that bacteria does

    nothing, then the capsule is worthless.”).

           Whether consumers were otherwise satisfied with Prevagen does not affect this

    damages model because if Prevagen cannot affect the brain as a matter of body chemistry,

    then any purported benefit would be the result of the placebo effect. Id. at 524 (citing

    Forcellati v. Hyland’s, Inc., No. 12-CV-1983, 2014 WL 1410264, at *9 (C.D. Cal. Apr. 9, 2014)

    (quotations omitted) (holding that restitution is the appropriate damages model even for

    satisfied customers if the plaintiffs prove that “Defendants’ products are placebos, and

    that the products’ effectiveness arises solely as a result of the placebo effect”)). 15


    15     The Rikos Court affirmed an order certifying the class. Rikos, 799 F.3d at 502. In
    doing so, it addressed the defense argument that it introduced evidence that some class
    members benefitted from the product (called “Align”) or that scientific evidence could
    establish that Align works for some users. Id. at 523. In rejecting that argument, the
    appellate court noted that Plaintiffs were claiming that Align works for no one. Id.
    Therefore, the Court held, if Align “in fact is proven scientifically to work for some
    individuals, Plaintiffs will lose on the merits.” Id. (emphasis added). And it held that


                                                   69
Case 1:19-cv-22864-MGC Document 119 Entered on FLSD Docket 03/19/2020 Page 70 of 76



           As noted earlier, however, Quincy emphasizes that different purchasers pay

    different prices for Prevagen, depending on where and how they obtain the supplement.

    But the possibility that each class member may have suffered different amounts of

    damages (based on the amount spent to purchase the product) does not alter this analysis.

    See Brown, 817 F.3d at 1239 (internal citation omitted) (“The ‘black letter rule’ recognized

    in every circuit is that individual damage calculations generally do not defeat a finding

    that common issues predominate.”).

           In its opposition, Quincy contends that Plaintiffs’ “full refund proposal would

    require a series of mini-trials.” [ECF No. 40, p. 9]. But “the Eleventh Circuit has made

    clear that individual issues relating to damages do not defeat class certification.” Cox,

    330 F.R.D. at 335 (emphasis added) (citing Allapattah Servs., Inc. v. Exxon Corp., 333 F.3d

    1248, 1261 (11th Cir. 2003)); 16 see also Lambert v. Nutraceutical Corp., 870 F.3d 1170, 1183-84

    (9th Cir. 2017), rev’d on other grounds, 139 S. Ct. 710 (2019) (finding that “full refund” model

    of measuring damages was consistent with theory of liability “that the product has no or

    only a de minimis value,” and further finding that multiplying “suggested retail price”

    by number of “unit sales” sold over the relevant time period constituted a workable




    Plaintiffs’ damages model -- a full refund of the purchase price -- satisfies Comcast’s
    “rigorous analysis.” Id.

    16
          The Allapattah Court also held that “the presence of individualized damages issues
    does not prevent a finding that the common issues in the case predominate.” 333 F.3d at
    1261.


                                                  70
Case 1:19-cv-22864-MGC Document 119 Entered on FLSD Docket 03/19/2020 Page 71 of 76



    damages methodology at the class certification stage); Nguyen v. Nissan N. Am., Inc., 932

    F.3d 811, 814 (9th Cir. 2019) (reversing and remanding district court order denying class

    certification motion for what it viewed as an inappropriate measure of damages and

    holding that Plaintiff’s proposed benefit-of-the-bargain damages model is consistent with

    Comcast because the model is consistent with his theory of liability).

           Although Quincy claims that Plaintiffs’ methodology is unsupported by authority

    from this Court, it cites case law supporting the full refund theory. See Seidman v. Snack

    Factory, LLC, No. 14-62547, 2015 WL 1411878, at *3-4 (S.D. Fla. Mar. 26, 2015) (collecting

    cases); see also Bohlke v. Shearer’s Foods, LLC, No. 9:14-CV-80727, 2015 WL 249418, at *8

    (S.D. Fla. Jan. 20, 2015) (allowing full refund theory under FDUTPA in case alleging that

    “all natural” and “no artificial ingredients” packaging was false and misleading).

           Quincy further contends that its money-back guarantee approach is a superior

    alternative to a class action, but the Racies Court was not persuaded by this argument.

    Racies, 2017 WL 6418910, at *5 (“A refund is also not a superior alternative to adjudicating

    class members’ claims.”) (citing Korolshteyn v. Costco Wholesale Corp., No. 3:15-CV-709-

    CAB-RBB, 2017 WL 1020391, at *8 (S.D. Cal. Mar. 16, 2017) (“[A]llowing class members

    to obtain a refund is not an alternative to ‘adjudicating.’ If it were, then Costco (and any

    retail store) could freely misrepresent the benefits of their products secure in the

    knowledge that their return policy effectively immunizes them from any suit seeking

    restitution.”)).



                                                71
Case 1:19-cv-22864-MGC Document 119 Entered on FLSD Docket 03/19/2020 Page 72 of 76



           As Plaintiffs explained in their motion, class members can be identified and their

    damages can be calculated on a classwide basis using pricing and sales data maintained

    by Quincy, through self-identification of class members and their purchases, as well as

    retail sales data that can be obtained from third parties, such as Costco and Walmart.

    Thus, classwide damages attributable to the classwide misrepresentations can be readily

    determined.

           And if it turns out that Quincy is actually correct and the damages cannot be

    reasonably calculated, then Quincy is “sufficiently protected” because “a Rule 23

    decertification motion may be brought at any time.” Zyda v. Four Seasons Hotels and Resorts

    Four Seasons Holdings Inc., No. 16-00591, 2018 WL 1528159, at *3, *13 (D. Haw. Mar. 28,

    2018) (denying motion to decertify class, noting that it “need not determine damages

    apportionment” at the current state of litigation and holding that refund model is

    “workable method, and is sufficient for purposes of the predominance inquiry”).

              g. Superiority

           Rule 23(b)(3) superiority requires the court to analyze “the relative advantages of

    a class action suit over whatever other forms of litigation might be realistically available

    to the plaintiffs.” See Muzuco v. Re$ubmitIt, LLC, 297 F.R.D. 504, 521 (S.D. Fla. 2013)

    (granting class certification motion in lawsuit filed by a bank customer whose account

    had been assessed a fee by a check recovery service after a check she wrote was returned

    for insufficient funds). In this case, where “class members’ claims are predicated on a



                                                72
Case 1:19-cv-22864-MGC Document 119 Entered on FLSD Docket 03/19/2020 Page 73 of 76



    common set of facts and concern the same allegedly deceptive practice,” a class action is

    more desirable as a vehicle for adjudicating the plaintiffs’ claims. Nelson, 270 F.R.D. at 698

    (finding superiority requirement met and explaining that the predominance analysis has

    a “tremendous impact” on the superiority analysis because class actions are more

    desirable when common issues predominate over individual issues).

           Because Quincy’s purported liability to all class members is based on whether the

    AQ Memory Representations are false or misleading, judicial efficiency weighs in favor

    of a class action. See Carriuolo, 823 F.3d at 989 (disagreeing with defendant car

    manufacturer’s argument that a class action is not superior).

           On the other hand, it is not economically feasible for thousands of class members

    to pursue their claims against Quincy individually, given that the amount in controversy

    pales in comparison to the enormous expense associated with litigating the question of

    whether Quincy’s claims are false. See id. (noting that there are 1,058 potential class

    vehicles in Florida and agreeing with district court’s assessment that “individual claims

    may be too small for a separate action by each class member”); see also Williams v. Wells

    Fargo Bank, N.A., 280 F.R.D. 665, 675 (S.D. Fla. 2012) (noting that the “economic reality is

    that many of the class members would never be able to prosecute their claims through

    individual lawsuits”).

           Plaintiffs have met the superiority requirement.




                                                 73
Case 1:19-cv-22864-MGC Document 119 Entered on FLSD Docket 03/19/2020 Page 74 of 76



         IV.      A WORD ABOUT TIMING

               Quincy’s motion to dismiss is still pending, which means it has not yet filed an

    answer to the first amended complaint. Given this scenario, a ruling on the class

    certification motion would not violate the rule against one-way intervention. 17

         V.       DECLARATORY RELIEF

               Plaintiffs seek hybrid certification of the class under Rule (b)(2) in addition to Rule

    (b)(3). See, e.g., Cox, 330 F.R.D. at 336 (granting hybrid certification under Rules 23(b)(2)

    and (b)(3) where plaintiffs sought monetary and equitable relief). Plaintiffs’ requested

    declaratory relief would apply to Plaintiffs and all class members, who were all exposed

    to the AQ Memory Representations. See id. Therefore, the proposed class is amenable for

    certification under Rule 23(b)(2). 18


    17
             “‘One-way intervention’ occurs when the potential members of a class action are
    allowed to ‘await . . . final judgment on the merits in order to determine whether
    participation [in the class] would be favorable to their interests.’” London v. Wal-Mart
    Stores, Inc., 340 F.3d 1246, 1252 (11th Cir. 2003) (quoting Am. Pipe & Constr. Co. v. Utah,
    414 U.S. 538, 547 (1974)). “The result is that putative class members can simply observe
    the proceedings without assuming any risk that their individual claims may be precluded
    by an adverse ruling on the merits.” Newton v. S. Wood Piedmont Co., 163 F.R.D. 625, 630
    (S.D. Ga. 1995), aff’d, 95 F.3d 59 (11th Cir. 1996). That is a potential problem, because
    without class certification, the absent plaintiffs would not be bound by the court’s ruling
    on the merits. “Rule 23(c)(2)’s requirement that, in opt-out class actions, notice be given
    to all class members as soon as practicable was intended by Congress to prevent one-way
    intervention.” London, 340 F.3d at 1252-53 (citing Schwarzschild v. Tse, 69 F.3d 293, 295 (9th
    Cir. 1995) (“[D]istrict courts generally do not grant summary judgment on the merits of
    a class action until the class has been properly certified and notified.”)).

    18
            That subsection of Rule 23 permits a class action if “the party opposing the class
    has acted or refused to act on grounds that apply generally to the class, so that final


                                                     74
Case 1:19-cv-22864-MGC Document 119 Entered on FLSD Docket 03/19/2020 Page 75 of 76



       VI.      CONCLUSION

             The Undersigned respectfully recommends that the District Court (1) grant

    Plaintiff’s motion for class certification by certifying a Florida-only FDUTPA class for

    purchases of Prevagen made within the four-year statute of limitations (i.e., by July 11,

    2015) and for declaratory relief; (2) bifurcate the proceedings into liability and damages

    phases; (3) appoint Plaintiffs as class representatives; and (4) appoint The Moscowitz Law

    Firm, PLLC and Searcy Denney Scarola Barnhart & Shipley PA as class counsel.

             The Undersigned deems it prudent to not make a specific recommendation on

    Plaintiffs’ request for an expedited trial to determine whether Quincy’s AQ Memory

    Representations are false -- because the timing and scheduling of trials is up to United

    States District Judge Marcia G. Cooke. The Undersigned does not consider it appropriate

    for me to recommend to Judge Cooke how to handle her trial calendar.

       VII.     OBJECTIONS

             The parties will have fourteen (14) days from the date of this Report and

    Recommendations within which to file written objections, if any, with United States

    District Judge Marcia G. Cooke. Each party may file a response to the other party’s

    objection within fourteen (14) days of the objection. Failure to file objections timely shall

    bar the parties from a de novo determination by the District Judge of an issue covered in




    injunctive relief or corresponding declaratory relief is appropriate respecting the class as
    a whole.” Fed. R. Civ. P. 23(b)(2).


                                                 75
Case 1:19-cv-22864-MGC Document 119 Entered on FLSD Docket 03/19/2020 Page 76 of 76



    the Report and shall bar the parties from attacking on appeal unobjected-to factual and

    legal conclusions contained in this Report except upon grounds of plain error if necessary

    in the interest of justice. See 28 U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S. 140, 149 (1985);

    Henley v. Johnson, 885 F.2d 790, 794 (11th Cir. 1989); 11th Cir. R. 3-1 (2016).

           RESPECTFULLY RECOMMENDED in Chambers, in Miami, Florida, on March

    19, 2020.




    Copies furnished to:
    The Honorable Marcia G. Cooke
    All Counsel of Record




                                                  76
